EXHIBIT 10.5




JOINT POWER SUPPLY AGREEMENT




Wisconsin Power and Light Company

Wisconsin Public Service Corporation, and

Madison Gas and Electric Company




This agreement is made and entered into this 26th day of July, 1973 by and
between Wisconsin Power and Light Company, a Wisconsin corporation (hereinafter
called "Power Company"), Wisconsin Public Service Corporation, a Wisconsin
corporation (hereinafter called "Service Company"), and Madison Gas and Electric
Company, a Wisconsin corporation (hereinafter called "Electric Company"), the
parties collectively being hereinafter called the "Companies",




WITNESSETH that:




WHEREAS, each of the Companies owns electric facilities and is engaged in the
generation, transmission and distribution of electric power and energy,
purchases and sales thereof from and to the other Companies and other
interconnected electric utilities, and sales thereof to customers within the
respective geographical areas served by the Companies, and




WHEREAS, the Companies, for the purpose of obtaining the benefit of advanced
technologies and the economies of scale, and of making most effective use of
power generation and transmission facilities, and for the purpose of assuring
and supplying economical and reliable electric power to their respective
customers, did enter into a Joint Power Supply Agreement dated February 2, 1967
and a Power Pool Agreement dated March 11, 1968 and,




WHEREAS, said Joint Power Supply Agreement dated February 2, 1967 did require
additional separate agreements for Edgewater #-4 Unit, the 1972 nuclear unit and
the 1976 unit, (hereinafter referred to as the "1975 unit") and did not
specifically provide for a jointly owned 1978 unit for which the Companies have
subsequently entered into separate agreements for the same purposes and benefits
enumerated above, and




WHEREAS, the 345 KV transmission network originally contemplated has undergone
change as a result of relocating the 197 5 unit and




WHEREAS, the parties have individually and collectively studied and established
terms and conditions which are fair and equitable to the parties individually
and collectively as contained in the separate agreements referred to above, and




WHEREAS, the Companies desire that the various agreements referred to above be
consolidated into one Joint Power Supply Agreement and one Power Pool Agreement




NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein set forth, the parties agree as follows:








1




--------------------------------------------------------------------------------

PRIOR AGREEMENTS

The following prior agreements entered into by the Companies and attached hereto
as exhibits A through L are made part of this agreement except as otherwise
specified herein:




Exhibit

Title & Date

A.

Joint Power Supply Agreement dated February 2, 1967

B.

Mutual assignment of Options, Contract Rights and other properties (1972 Nuclear
Plant Project) dated February 2, 1967

C.

Contract Agency Authorization (1972 nuclear project) dated April 21, 1967

D.

Agency Authorization (1972 nuclear project dated April 17, 1968, and letter of
April 2, 1968

E.

The basic Generating Agreement Unit 4 Edgewater Generating Station dated
June 5, 1967

F.

Agreement for construction and operation of Generating Plant dated January 6,
1970 (subsequently superseded by Exhibit L below

G.

Regulatory Agency Authorization (1975 unit) dated January 6, 1970

H.

Contract Agency Authorization (1975 unit) dated January 6, 1970

I.

Agreement dated August 30, 1972 (signed February 12, 1973) constituting the
basis of Amending the Joint Power Supply Agreement dated February 2, 1967 and
Power Pool Agreement dated March 11, 1968

J.

Regulatory Agency Authorization (1978 units) dated August 30, 1972 (as amended
by paragraph 4 of Exhibit L)

K.

Contract Agency Authorization (1978 units) dated August 30, 1972 (as amended by
paragraph 4 of Exhibit L)

L.

Agreement for Construction and Operation of Columbia Generating Plant dated July
26, 1973








2




--------------------------------------------------------------------------------




POWER POOL AGREEMENT




Sections 1.01, 1.02, and 1.03 of Exhibit A are hereby cancelled in their
entirety and the following provisions of Sections 1.01, 1.02, and 1.03 of this
agreement shall be substituted in lieu thereof:




Section 1.01 Entry into agreement. The Companies agree to enter into a new Power
Pool Agreement upon terms substantially the same as those now in effect under
the Power Pool Agreement dated




March 11, 1968, but modified in order to:




a)

substitute, in lieu of the present fixed 4 mills per KWH contract energy charge,
a cost variable energy charge computed on February 1st of each year and equal to
1.20 X total three company fuel expense of FPC accounts 501 and 54 7 per net KWH
generated for the previous calendar year exclusive of hydro, nuclear and
purchased power.




b)

substitute, in place of the fixed $1.67 per kilowatt-month participation
capacity charge, a cost variable participation capacity charge computed
initially as $1.67 per kilowatt-month and adjusted when any fossil fuel steam
unit addition (including combined cycle units) begins commercial operation, to a
value equal to $1.67 X "A"/$126.79 where "A" is the total three company coal,
oil and gas fuel generation investment per KW as of that date, including the
latest available estimate of the new fossil fuel unit addition, as well as
leased fossil fuel generating units. The investment shall be taken from FPC
accounts 310 to 316 inclusive and 340 to 346 inclusive.




c)

provide for common ownership of facilities when so agreed by the Companies
herein or hereafter.




d)

provide that if any Company is not afforded the opportunity of ownership
participation in the approximate ratio of its maximum "Accredited Demand" to the
combined maximum "Accredited Demands" of the Companies in the first major unit
constructed by any of the Companies subsequent to the 1978 Unit, such Company at
any time after said subsequent unit is committed may itself build capacity which
will be Accredited Capacity beginning with commercial operation of the first
major unit constructed by any other Company or Companies subsequent to the 1978
Unit.




e)

provide for arbitration by including a provision in the same form as Section
8.01 Arbitration of Exhibit A.




f)

give effect to section 1.02 and 1.03 hereof.




Section 1.02 Agreement not superseded. Notwithstanding the general provisions of
such new Power Pool Agreement, there shall remain in effect and shall not be
superseded thereby the agreement which is hereby confirmed, for the purchase
(indicated by parentheses below) and the





3




--------------------------------------------------------------------------------

sale among the three Companies of megawatts of capacity for the respective
calendar years, as follows:




Years

Power Company

Service Company

Electric Company

1970

10

(1)

(9)

1971

10

(1)

(9)

1972

14

(3)

(11)

1973

40

(15)

(25)

1974

27

(9)

(18)

1975

27

(9)

(18)

1976

(12)

(19)

(7)

1977

(12)

(19)

(7)

1978

(12)

(19)

(7)

1979

(12)

(19)

(7)

1980

(12)

(19)

(7)




all at a capacity charge of $1.67 per kilowatt per month and at a rate for
energy furnished thereunder equal to the cost variable energy charge per KWH
specified in Section 1.01 a) above, said charge and rate being subject to change
hereafter by mutual consent. The foregoing capacity purchases and sales shall
not be taken into account in determining the Accredited Capacity, Accredited
Demand or Capacity Responsibility of the respective Companies under such new
Power Pool Agreement.




Section 1.03 Term of New Power Pool Agreement. Such new Power Pool Agreement
shall be executed and timely FPC filings made thereof for the above sections
1.01 and 1.02 rate provisions to become effective October 1, 1973. Such new
Power Pool Agreement shall remain in effect until cancelled by five years notice
in writing from one Company to the others but in no event, shall it be cancelled
or terminated prior to December 31, 1980.








4




--------------------------------------------------------------------------------




AFFIRMATION OF OWNERSHIP SHARES




The Companies hereby reaffirm and provide for the construction and operation of
the following generating facilities to be owned by the Companies as tenants in
common with undivided ownership interests as follows (referred to herein as
their respective "ownership shares") and all provided for in accordance with
Exhibits A through L inclusive.







Owner

Edgewater #4

330 MW

Nuclear Plant

(1972) 527 MW

1975 Unit*

527 MW

Columbia*

Plan (1054 MW)

Power Co.

68.2%

41.0%

39.3%

46.2%

Service Co.

31.8%

41.2%

38.9%

31.8%

Electric Co.

0%

17.8%

21.8%

22.0%




*Columbia Plant includes the 527 MW 1975 Unit and the 52 7 MW 1978 Unit.




TRANSMISSION LINES AND FACILITIES

Sections 4.01, 4.02, 4.03, 4.04, 4.05 and 4.06 of Exhibit A are hereby cancelled
in their entirety and the following shall be substituted in lieu thereof.




Section 4.01. In order to carry out the coordination and most effective use of
power supplies in accordance with the Power Pool agreements referred to in 1.01
above, and in order to make available to their respective service areas or to
other purchasers their respective shares of the generating units agreed to
herein, the Companies agree severally to construct and place in operation the
following facilities by the indicated completion date and under the terms and
conditions all as provided in sections 4.02 through 4.05 below.




Section 4.02. Transmission Line Responsibility.




(a)

Wisconsin Public Service Corporation. shall construct, own and maintain the
Kewaunee to Oshkosh 345 KV line (completed), and the Kewaunee to Point Beach 345
KV line (completed)




(b)

Wisconsin Power and Light Company shall construct, own and maintain the
following:

345 KV Lines




1)

Edgewater Plant to South Fond du Lac Substation (completed).

2)

South Fond du Lac Substation to Fitzgerald Substation near Oshkosh (completed).

3)

Rockdale Substation to Illinois-Wisconsin state line near Beloit--to be in
service on or about 12/31/74 or as soon thereafter as practical.

138 KV Lines

4)

Columbia Plant to Portage Substation to be in service on or about 12/31/74 or as
soon thereafter as practical.

5)

Columbia Plant to Portage Substation - 2nd Circuit, to be in service by
completion date - of the 1978 Unit (6/1/78).





5




--------------------------------------------------------------------------------

6)

Reconductor the Portage Substation to North Randolph Substation line by
completion date of the 1978 Unit (6/1/78).




(c)

Madison Gas and Electric Company shall construct, own and maintain the
following:




345 KV Lines

1)

South Fond du Lac Substation to North Madison Substation (completed).

2)

Columbia Plant to Rockdale Substation to be in service on or about 12/31/74 or
as soon thereafter as practical.

3)

Columbia Plant to North Madison Substation to be in service on or about 12/31/74
or as soon thereafter as practical.

4)

Double circuit tap of South Fond du Lac - North Madison line to Columbia Plant
to be in service by completion date of the 1978 Unit (6/1/78).

138 KV Lines

5)

Columbia Plant to North Madison Substation - to be in service on or about
12/31/74 or as soon thereafter as practical.




Section 4.03.

Substation Responsibility.




a)

Wisconsin Public Service Corporation shall construct, own and maintain the
Fitzgerald 345 KV substation near Oshkosh.




b)

Wisconsin Power and Light Company shall construct, own and maintain the South
Fond du Lac 34 5 KV substation and the Rockdale 345 KV substation including the
step-down transformers at Rockdale needed to tie to the Wisconsin Power and
Light Company 138 KV substation. Wisconsin Power and Light Company shall
install, own and maintain one 200 MVA 345/138 KV transformer and all necessary
oil circuit breakers by 12/31/74 or as soon thereafter as practical and
likewise, the second 200 MVA 345/138 KV transformer and all necessary oil
circuit breakers by the completion date of the 1978 Unit (6/1/78).




c)

Wisconsin Power and Light Company shall construct, own and maintain the entire
138 KV and 69 KV substations at the Columbia Plant.




d)

Madison Gas and Electric Company shall construct, own and maintain the entire
North Madison Substation, including two 200 MVA 345/138 transformers to be
installed by 12/31/74 or as soon thereafter as practical.




e)

Wisconsin Public Service Corporation, Wisconsin Power and Light Company, and
Madison Gas and Electric Company shall construct, own and maintain the 345 KV
substation at the Columbia Plant (19 75 and 19 78 Units) as tenants in common on
the following ownership shares:




Wisconsin Public Service Corporation

18.3%

Wisconsin Power and Light Company

24.4%

Madison Gas and Electric Company

57.3%






6




--------------------------------------------------------------------------------

The jointly owned Columbia Plant 345 KV Substation to which the above ownership
% applies includes two 590 MVA step-up transformers, all 345 KV OCB terminals,
two 200 MVA 345/138 KV transformers, and all associated relaying, buss,
insulators, disconnect switches, cables, miscellaneous equipment, structures and
land.




Section 4.04.

Line and Substation Construction.




Company shall operate on an interconnected and coordinated basis the above
transmission lines and substations owned by it, except that any two Companies
may agree between themselves to authorize the other to operate its line switches
in the interest of safety. In the event of any interruption thereon, which has
not been scheduled by agreement of all the Companies, each Company shall use its
best efforts to remove the cause of such interruption as soon as practical from
its line and to restore its line to normal operating condition. Each Company
agrees that the facilities owned by it under sections 4.02 and 4.03 above shall
at all times during the term of this agreement be held available by it for
transmission without charge of the respective shares of output of the generating
units enumerated above, and that any transfer of its interest therein shall be.
made only upon conditions which shall effectively bind the transferee to the
obligations of this section 4.04.




PRIOR PROVISIONS REMAINING IN FORCE

All prior agreements contained in Exhibits A through L inclusive, except those
superseded by the above provisions shall remain in force.




TERM

This agreement shall continue in full force and effect until December 31, 2014
and for such longer period as the companies shall by mutual agreement continue
to operate the jointly owned generating facilities above. Termination of this
Agreement shall not terminate the provisions of Article VIII of Exhibit A.





7




--------------------------------------------------------------------------------




IN WITNESS WHEREOF each of the parties has caused this agreement to be duly
executed.







[ex10_5002.gif] [ex10_5002.gif]





8




--------------------------------------------------------------------------------













JOINT POWER SUPPLY AGREEMENT







Dated February 2, 1967













Between













WISCONSIN POWER AND LIGHT COMPANY




WISCONSIN PUBLIC SERVICE CORPORATION, AND




MADISON GAS AND ELECTRIC COMPANY








9




--------------------------------------------------------------------------------

JOINT POWER SUPPLY AGREEMENT




Wisconsin Power land Light Company,

Wisconsin Public Service Corporation, and

Madison Gas and Electric Company




THIS AGREEMENT is made and entered into this 2nd day of February 1967, by and
between Wisconsin Power and Light Company, a Wisconsin corporation (hereinafter
called "Power Company"), Wisconsin Public Service Corporation, a Wisconsin
corporation (hereinafter called "Service Company"), and Madison Gas and Electric
Company, a Wisconsin corporation (hereinafter called "Electric Company"), the
parties collectively being hereinafter called the "Companies",




WITNESSETH - that:




WHEREAS, each if the Companies owns electric facilities and is engaged in the
generation, transmission and distribution of electric power and energy,
purchases and sales thereof from and to the other Companies and other
interconnected electric utilities, and sales thereof to customers within the
respective geographical areas served by the Companies, and




WHEREAS, the companies, for the purpose of obtaining the benefits of advanced
technologies and the economies of scale, and of making most effective use of
power generation and transmission facilities, and for the purpose of assuring
and supplying economical and reliable electric power to their respective
customers, desire to mutually plan and share in the ownership of certain major
generation and transmission facilities, and




WHEREAS, the parties have individually and collectively studied and established
terms and conditions which are fair and equitable to the parties individually
and collectively under which coordinated installation and operation of
generating and interconnection facilities shall be affected.




NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein set forth, the parties agree as follows:




ARTICLE I

Power Pool Agreements




Section 1.01. Entry into Agreement. The Companies agree to enter into a new
Power Pool Agreement upon terms substantially the same as those now in effect
between Power Company and Service Company under their Power Pool Agreement dated
December 29, 1960 and supplemental letter agreement 'dated November 27, 1964,
but modified in order to (a) include Electric Company as a participant with
representation on the Operating Committee thereunder, (b) provide for common
ownership of facilities when so agreed by the Companies herein or hereafter, (c)
provide that if any Company is not afforded the opportunity of ownership
participation in the approximate ratio of its maximum "Accredited Demand" to the
combined maximum "Accredited Demands" of the Companies in the first major unit
constructed by any of the Companies subsequent to the 1976 Unit, such Company at
any time after said subsequent unit is committed may itself build capacity which
will be Accredited Capacity beginning with commercial operation of the first
major unit constructed by any other Company or Companies subsequent to the 1976
Unit, (d) change the Contract Energy





10




--------------------------------------------------------------------------------

Rate from 0.5¢ per kilowatt hour to 0.4¢ per kilowatt hour, and (e) give effect
to Sections 1.02 and 1.03 hereof.




Section 1.02. Term of New Power Pool Agreement. Such new Power Pool Agreement
shall be executed and go into effect as soon as practicable after the date
hereof arid shall remain in effect until cancelled by five years notice in
writing from one Company to the others but in no event, shall it be cancelled or
terminated prior to December 31, 1980. Notwithstanding the effective date of
such new Power Pool Agreement, it is understood and agreed that the purchase and
sale by the participants of Participation Capacity and Contract Energy thereby
provided shall not commence until January 1, 1970.




Section 1.03. Agreement Not Superseded. Notwithstanding the general provisions
of such new Power Pool Agreement, there shall remain in effect and shall not be
superseded thereby the agreement which is hereby confirmed, for the purchase
(indicated by parentheses below) and the sale among the three Companies of
megawatts of capacity for the respective calendar years, as follows:




Years

Power

Company

Service

Company

Electric

Company

1970

10

(1)

(9)

1971

10

(1)

(9)

1972

14

(3)

(11)

1973

40

(15)

(25)

1974

27

(9)

(18)

1975

27

(9)

(18)

1976

(12)

19

(7)

1977

(12)

19

(7)

1978

(12)

19

(7)

1979

(12)

19

(7)

1980

(12)

19

(7)




all at a capacity charge of $1.67 per kilowatt per month and at a rate for
energy furnished thereunder of 0.4¢ per kilowatt hour, said charge and rate
being subject to change hereafter by mutual consent. The foregoing capacity
purchases and sales shall not be taken into account in determining the
Accredited Capacity, Accredited Demand or Capacity Responsibility of the
respective Companies under such new Power Pool Agreement.





11




--------------------------------------------------------------------------------




ARTICLE II

Edgewater 330 MW Unit #4 (1969)




Section 2.01. Ownership Shares. Power Company and Service Company agree to enter
into a separate agreement providing for the payment for and ownership by them,
as tenants in common, of the proposed new 330,000 Kilowatt Unit #4 at a location
adjacent to Power Company's present Edgewater Plant at Sheboygan, Wisconsin,
with undivided ownership interests in the proportions of 68.2% by Power Company
and 31.8% by Service Company, and their participation in the cost of operation
and maintenance and in the energy output of said Unit #4 in the same
proportions.




Section 2.02. Effect on Pooling Obligations. The capacity and output of
Edgewater Unit #4 shall be treated for the purposes of all power pool agreements
between any or all of the Companies the same as though the ownership
participations were separate plants owned by Power Company and Service Company,
respectively.

 

Section 2.03. Construction and Operation Responsibility. Edgewater Unit #4 shall
be constructed, completed and operated under the direct supervision of Power
Company, and under the general policy supervision of an Operating Committee
constituted as provided under Article 8 of the Interconnection Agreement dated
January 5, 1966 between Power Company and Service Company, with details of
administration of construction and operation otherwise upon terms substantially
as provided in Article III hereof in respect to the Nuclear Plant, except as
Power Company and Service Company may otherwise agree. Power Company and Service
Company will use their best efforts toward the end that Edgewater Unit #4 will
be completed, and commercial operations commenced, on or about December 1, 1969.




ARTICLE III

Nuclear 527 MW Plant (1972)




Section 3.01. Ownership Shares. The Companies hereby provide for the
construction and operation of a nuclear energy plant (herein called the "Nuclear
Plant") of approximately 527,000 KW name-plate capacity, to be located in
northeastern Wisconsin, and to be owned by the Companies as tenants in common
with undivided ownership interests as follows (in this Article III referred to
as their respective "Ownership Shares"):




 

 %

Wisconsin Power and Light Company

41.0

Wisconsin Public Service Corporation

41.2

Madison Gas and Electric Company

17.8








12




--------------------------------------------------------------------------------

Section 3.02. Construction Committee. Construction of the Nuclear Plant shall be
carried out by the Companies under the direct supervision and direction of
Service Company and under the general policy supervision and direction of a
Construction Committee to be established by the Companies. All of the Companies
shall be represented on the Construction Committee and the voting power of the
representatives of each Company shall be in proportion to the Ownership Share of
such Company. The vote of the representatives of Companies having Ownership
Shares aggregating more than 50% shall be controlling on any question to be
determined by the Construction Committee. The Companies and their
representatives on the Construction Committee shall use their best efforts
toward the end that the Nuclear Plant will be completed, and commercial
operation commenced, on or about June 1, 1972.




Section 3.03. Scope of Plant. The Nuclear Plant to be so owned in common shall
consist of the site and all property of the character of electric plant, as
defined in the Uniform System of Accounts referred to in Section 3.07 hereof,
which shall be included in the general or detailed Nuclear Plant and site plans
approved from time to time by the Construction Committee, and shall include the
substation facilities (up to and including the 345 KV bus) required to tie the
Nuclear Plant to the 345 KV transmission system referred to in Article IV. The
present estimate of the completed cost of the Nuclear Plant (exclusive of
nuclear fuel and interest during construction) is $72,300,000.




Section 3.04. Initial Major Contracts. Service Company is hereby authorized and
directed, in the name of and as agent for Power Company and Electric Company and
also in its own behalf (all in the same percentages of interest as their
respective Ownership Shares), forthwith to enter a firm contractual commitment
(subject to regulatory approvals) with Westinghouse Electric Corporation in
accordance with its proposal dated October 21, 1966 as modified by its letter
dated December 7, 1966, covering the nuclear steam supply and turbine generator.




Section 3.05. Other Contracts. The Companies shall, with reasonable expedition,
enter into or authorize the entry on their behalf into other contracts (which
may be purchase order contracts) providing for (a) the purchase of materials,
equipment and service for, and construction of, the Nuclear Plant and (b)
insurance to insure all work under construction against risks usually insured
against for such work. Each initial or other contract shall provide, among other
things, that the performance of the contract shall be for the account of, and
the charges therefor shall be billed to, and paid by the Companies in proportion
to their respective Ownership Shares and that the invoices for such billing
(Contractor's Invoice or Invoices) shall be submitted in the names of the
Companies, in the care of Service Company. For their convenience the Companies
may authorize Service Company or an individual or individuals to execute and
deliver on behalf of the Companies all such other contracts to be entered into
pursuant to this Section.




Section 3.06. Books and Records. Books of account and records containing details
of the items of cost applicable to the construction of the Nuclear Plant and to
its operation and maintenance shall be kept by the Operating Company referred to
in Section 3.10 and shall be open to examination at any time by the other
Companies or their representatives. The Operating Company shall furnish the
Companies with summaries or counterparts of such books of account and records as
may be necessary to satisfy all applicable regulatory requirements.








13




--------------------------------------------------------------------------------

Section 3.07. Expenditures. All expenditures in respect of the Nuclear Plant
shall be accounted for in accordance with the Uniform System of Accounts
prescribed by the Federal Power Commission for Public Utilities and Licensees
(Class A and B Electric Utilities).




All expenditures (including, but not limited to, expenditures for
administration, labor, special training costs, payroll taxes, employee benefits,
maintenance, materials, research and development, supplies and services), for
the licensing, construction, operation and maintenance of the Nuclear Plant and
for renewals, replacements, additions and retirements in respect thereof shall
be shared by the Companies in proportion to their Ownership Shares. Expenditures
of Service Company incurred prior to or after the date of this Agreement in
connection with preliminary planning for the Nuclear Plant shall be treated as
expenditures on behalf of all of the Companies and the other Companies shall
reimburse Service Company for their respective ownership proportions of the cost
thereof.




Interest charges on borrowed funds, income taxes, and property, business and
occupation and like taxes, of each Company shall be borne entirely by such
Company; and such items, as well as depreciation, amortization, and interest
charged to construction, shall not be deemed expenditures for purposes of this
Section.




Section 3.08. Funds. Whenever and so long as the Operating Company or a majority
of the Companies may so demand, the Companies shall maintain a joint account or
accounts (collectively, the "Joint Account") in a bank or banks approved by the
Operating Company, the title of which Joint Account shall be in the respective
Companies in proportion to their Ownership Shares. While so maintained and
unless otherwise agreed by the Companies, all construction and capital
expenditures, and all other expenditures referred to in the second paragraph of
Section 3.07, shall be paid out of the Joint Account.

 

From time to time the Operating Company may request the Companies to advance
such amount as is then needed for cash working capital for the plant project.
Within ten days thereafter, or from time to time as specified in such request,
the Companies, pro rata according to their respective Ownership Shares, shall
deposit the amount specified in such request. Such deposit shall be made in the
Joint Account, if such account is being maintained at the time for such purpose;
otherwise, such deposit shall be made to the credit of the Operating Company in
a bank designated by it.




As promptly as practicable after the end of each month the Operating Company
shall send to each of the Companies a statement in reasonable detail of all
expenditures for such month and the amount of each Company's share thereof.




The Operating Company shall cause to be drawn and to be delivered on behalf of
the Companies, from funds so provided, checks or drafts in payment of
expenditures. Funds so provided shall be disbursed in accordance with sound
accounting and disbursement procedures. All persons authorized to handle or
disburse funds from the Joint Account shall be bonded in favor of the Companies
as their respective interests may appear, for such amounts as the Construction
Committee may determine. The Operating Company accepts sole responsibility for
the handling or disbursement of funds deposited to its credit.








14




--------------------------------------------------------------------------------

Section 3.09. Default. During any period that a Company is in default in whole
or in part in performing any of its obligations under this Article III, such
Company shall be obligated to pay any damages to the non-defaulting companies
resulting from the default, and in case of a default in making any payment then
required under this Article III, (a) such Company shall be entitled to no energy
from the Nuclear Plant during such period and (b) the non-defaulting Companies
shall be entitled to all of the energy from the Nuclear Plant in proportion to
their Ownership Shares. No such default shall affect any Company's ownership
interest, or any Company's obligations under Sections 3.07 and 3.08.




Section 3.10. Operation and Maintenance. The Companies shall establish an
Operating Committee for the purpose of establishing general policies for the
operation and maintenance of the Nuclear Plant. All of the Companies shall be
represented on the Operating Committee and the voting power of the
representatives of each Company shall be in proportion to the Ownership Share of
such Company. The vote of the representatives of Companies having Ownership
Shares aggregating more than 50% shall be controlling on any question to be
determined by the Operating Committee. The Operating Committee shall meet at the
call of any member.




The Nuclear Plant will be directly operated and maintained by the "Operating
Company" in accordance with good utility operating practices and the general
policies to be established by the Operating Committee. Until otherwise agreed by
all of the Companies, Service Company shall be the Operating Company, and the
Atomic Energy Commission licensee. It shall operate and maintain the Nuclear
Plant in the same manner as if it were one of its own generating stations,
utilizing its own employees and supervisory personnel as required in the
performance of this Agreement, and any independent technical advisors which it
may select, and otherwise acting in all respects as though it were an
independent contractor engaged by the Companies to be responsible for the result
to be attained, i.e. generation of power and energy at the Nuclear Plant, as
economically as possible, and delivery thereof to the connected 345 KV
transmission system for transmission to the Companies, the Operating Company
having sole responsibility for the specific manner of attaining that result.
During operation conditions which the Operating Company in its sole judgment
deems abnormal, the Operating Company shall take such action as it deems
appropriate to safeguard equipment and to maintain service of the Nuclear Plant.




In hiring additional employees for work at the Nuclear Plant, the Operating
Company will give reasonable preference to qualified employees of the other two
Companies who express their desire to work at the Nuclear Plant and have the
consent of their respective Companies to make an application.




Section 3.11. Renewals, Replacements, Additions and Retirements. Renewals and
replacements necessary for the operation of the Nuclear Plant shall be made as
required by good utility operating practice. Renewals, replacements, additions,
and retirements (and related dispositions and sales) shall be affected by the
Operating Company subject to the general policies established by the Operating
Committee. Retirements, sales and other dispositions of the Nuclear Plant
property shall be affected only in a manner consistent with the Companies'
respective mortgage indentures, if any.




Section 3.12. Title to Property. Title to all property, whether real, personal
or mixed and whether tangible or intangible and including without limitation
property acquired for use or





15




--------------------------------------------------------------------------------

consumption in connection with its construction, operation or maintenance, and
all options or contract rights for the acquisition of real property as the
proposed site or as alternate sites for the Nuclear Plant, now owned or
hereafter acquired or constructed for the purposes of the Nuclear Plant, whether
held at any time or from time to time in the name or names of one or more of the
Companies or of any nominee, agent or contractor of any one or more of the
Companies, shall at all times be in the Companies as tenants in common with
undivided interests in proportion to their Ownership Shares. Construction,
acquisitions and purchases shall be made in such manner that title shall vest in
accordance with the foregoing. All titles and interests of the Companies as such
tenants in common shall be subject from inception to the provisions of Article
VI hereof. Any alternative property acquired but not necessary for the Nuclear
Plant shall be disposed of in accordance with the direction by the Construction
Committee.




Section 3.13. Mutual Confirmation of Title. In order further to confirm and
establish their intended ownership in accordance with their respective Ownership
Shares, each of the Companies hereby sells, assigns and transfers to the other
Companies, as tenants in common, all legal, equitable or other interest in any
property referred to in Section 3.12 whether now owned or hereafter acquired,
which it may at any time have in excess of its respective Ownership Share, in
each case in such proportions to each other Company so that the entire interest
of the Companies in such property shall be owned in the manner and in the
respective Ownership Shares herein provided.




Each of the Companies agrees that from time to time, upon request by either of
the other Companies, it will execute and deliver such further documents or
instruments of transfer or confirmation of titles as may in the opinion of
counsel for the requesting Company be necessary or advisable to legally
effectuate and carry out the intent and purpose of this Agreement.




Section 3014. Power and Energy. Subject to Sections 3.09 and 3.10, each Company
shall at all times have full ownership of and available to it at the Nuclear
Plant the portion of the generating capability of the Nuclear Plant and the
energy associated therewith, corresponding to its Ownership Share. Each Company
shall keep the Operating Company informed as to the amount of power it requires
to be generated for it. Subject to its capability, operating conditions and
necessary or unavoidable outages, the Nuclear Plant shall be operated so as to
produce a minimum output equal to the sum of the power requirements of the
Companies therefrom.











16




--------------------------------------------------------------------------------




ARTICLE IV

345 KV Transmission Line




Section 4.01. Initial Line Route. In order to carry out the coordination and
most effective use of power supplies in accordance with the Power Pool
Agreements referred to in Section 1.01, and in order to make available to their
respective service areas or to other purchasers their respective shares of the
output of Edgewater Unit #4, the Nuclear Plant and the 1976 Unit, the Companies
agree severally to construct and place in operation, not later than the date of
completion of the Nuclear Plant, a 345 KV transmission line, commencing at the
Nuclear Plant and extending to the vicinity of Madison via Green Bay, North
Appleton substation, Fond du Lac and the 1976 Unit location.




Section 4002. Line Ownership. Ownership of the 345 KV transmission line shall
not be in tenancy in common but shall be several and individual by segments as
follows:




Owner

Terminal Points

Wisconsin Public Service Corporation

Nuclear Plant* - Green Bay

- North Appleton - Oshkosh

Wisconsin Power and Light Company

Oshkosh - Fond du Lac**

Madison Gas and Electric Company

Fond du Lac - 1976 Unit location - Madison




*Service Company will also provide and own a connecting 345 KV line from the
Nuclear Plant to the Point Beach plant of the Wisconsin Electric Power Company
system.




**Power Company will also provide and own a connecting 345 KV line from the
Edgewater Plant at Sheboygan to Fond du Lac.




The foregoing division of ownership is based on the assumption that the 1976
Unit will be located in the Prairie du Sac area. In the event the 1976 Unit
shall be at a location other than the Prairie du Sac area, and thus reduce the
mileage of line for which Electric Company would otherwise be obligated above,
Electric Company shall provide a mileage of line equivalent to such reduction at
a location which will reduce the obligations of Power Company under this
Agreement.




Each of the Companies shall severally provide and own all necessary substation,
switching and metering equipment at terminal points located on the portion of
the line which it owns, except as otherwise agreed with another Company or
Companies or another interconnecting company.




Section 4.03. Line Construction. Each Company agrees severally to procure in its
own name all necessary right of way for, and itself to construct, operate and
maintain the portion of the 345 KV transmission line which it is to own. The
Companies shall jointly plan and design the line prior to the commencement of
construction in order to assure adequacy and compatibility of each portion
thereof to perform its intended purpose at completion and for a reasonable
period in the future.




Section 4.04. Line Operation. Each Company shall operate on an interconnected
and coordinated basis the part of the 345 KV transmission line owned by it and,
in the event of any interruption thereon which has not been scheduled by
agreement of all of the Companies, shall use its best efforts to remove the
cause of such interruption as soon as practicable and to restore its





17




--------------------------------------------------------------------------------

portion of the line to normal operating condition. Each Company agrees that the
respective segments of the 345 KV transmission lines which it agrees to provide
and own under this Article IV shall at all times during the term of this
Agreement be held available by it for transmission without charge of the
respective shares of the output of the Edgewater #4 Unit, the Nuclear Plant and
the 1976 Unit to which the respective Companies are entitled, and that any
transfer of its interest therein shall be made only upon conditions which shall
effectively bind the transferee to the obligations of this Section 4.04.




Section 4.05. 1974 Line Extension. Electric Company shall own, construct,
operate and maintain an extension from Madison to Rockdale (approximately 25
miles) of the initial 345 KV transmission line, such extension to be completed
and placed in operation on or about July 1, 1974, upon the same terms herein
provided as to the initial 345 KV transmission line.

 

Section 4.06. 1976 Line Extension. Power Company shall own, construct, operate
and maintain an extension from Rockdale to interconnect with the 345 KV systems
of other companies near the Wisconsin-Illinois border (approximately 33 miles)
of the extended 345 KV transmission line, such extension to be completed and
placed in operation on or about July 1, 1976, upon the same terms herein
provided as to the initial 345 KV transmission line. In the event such extension
shall not be built, Power Company will provide equivalent construction for such
other interconnection as the Companies may agree.




ARTICLE V

1976 Unit




Section 5.01. Identification of 1976 Unit. The Companies through their Operating
Committee to be constituted under the new Power Pool Agreement referred to in
Section 1. 01, shall jointly plan the general characteristics of a major
generating plant or unit (herein called the "1976 Unit") to be located at a
mutually agreed site in southern Wisconsin on property now owned by Power
Company, to be completed and placed in full operation sometime in 1976 and of a
capacity consistent with the estimated combined capacity requirements of the
Companies at completion and for a reasonable period thereafter, taking into
account economic factors and the availability to the Companies of alternate
sources of capacity.




Section 5.02. Ownership. The 1976 Unit, including the site and the substation
facilities required to tie the plant or unit to the 345 KV bus, shall be owned
by the Companies as tenants in common with undivided ownership interests which,
unless otherwise mutually agreed by all of the Companies, shall be for each
Company a percentage amount which is in the same ratio as its respective maximum
"Accredited Demand" (as such term is defined in the existing Power Pool
Agreement dated December 29, 1960, supplemented as referred to in Section 1. 01
hereof) for the calendar year preceding the date of entry of contract or
purchase order for the first major component of the 1976 Unit bears to the sum
of the maximum Accredited Demands of the Companies for such year. Such maximum
Accredited Demands need not be coincidental. Participation in the capitalized
costs of site, construction, operation and maintenance, and in the energy output
of the 1976 Unit shall be in the same proportions as ownership.




Section 5.03. Construction and Operation. When the general characteristics and
ownership percentages of the 1976 Unit have been established, the Companies will
enter into a separate





18




--------------------------------------------------------------------------------

agreement for the construction and operation thereof under the general policy
supervision of committees of the Companies and under the direct supervision of
Power Company as the Operating Company therefor, but otherwise upon terms
substantially as provided in Article III hereof with respect to the Nuclear
Plant.




Section 5.04. Fixing Location of 1976 Unit. The Operating Committee will use its
best efforts to establish the location of the 1976 Unit at the earliest possible
date, and at all events not later than December 31, 1968, in order that
transmission line and related construction planning by Electric Company may be
properly coordinated.




ARTICLE VI

Transferability of Interests




Section 6.01. Policy. The relation of tenants in common in the construction,
maintenance and operation of the Edgewater 330 MW Unit #4, the Nuclear Plant and
the 1976 Unit (all of which Plant and Units are referred to in this Article VI
as "Subject Properties"), as provided by this Agreement, and the agreements
herein for the operation and maintenance thereof by selected Companies, are each
undertaken in mutual trust and confidence in the financial responsibility,
engineering and operating competence, efficiency and common objectives of the
Companies. Since the effects of transfers of the interests of any of the
Companies upon the rights and interests of the other Companies over the long
term of this Agreement cannot be determined at this time, it must be presumed
that such effects might be adverse. Therefore, each of the Companies, for the
protection of itself and of each of the other Companies, agrees that its
interests in this Agreement and its titles to and interests in all Subject
Properties shall at all times during the term of this Agreement be subject to
the provisions of this Article VI.




Section 6.02. Restrictions on Transfer - General. Each Company agrees that,
during the term of this Agreement and except as specifically permitted under
Sections 6.03 and 6.04, neither its interest in this Agreement nor its interest
in any of the Subject Properties shall be assigned, transferred or otherwise
disposed of or permitted or required to be partitioned, or shall be permitted to
be subject to any lien or encumbrance of any character, without the written
consent of the other Companies.




Section 6.03. Restrictions on Transfer - Exceptions. The provisions of Section
6.02 shall not restrict (a) dispositions and sales incident to renewals or
replacements, or (b) the right of any Company to subject its own interest to the
lien of any mortgage upon all or substantially all of its physical electric
utility property, or (c) the right of any purchaser on foreclosure of any such
mortgage to acquire any interest subject to any such mortgage, or (d) the right
of any Company to transfer voluntarily its interest as an incident to any sale,
merger or other transfer of all or a substantial part of its electric facilities
as an operating entirety, if the transferee assumes the obligations of the
transferor under this Agreement and has the ability and adequate financial
responsibility to carry out such obligations. The exceptions in the foregoing
clauses (b), (c) and (d) shall not be deemed to allow any of the Companies to
grant, extend, transfer or permit to any mortgagee, purchaser on foreclosure or
other transferee of its interest in any of the Subject Properties, any right to
partition or to require partitioning of the Subject Properties.








19




--------------------------------------------------------------------------------

Section 6.04. Paramount Right of Purchase. All titles to Subject Properties
shall be held subject to the right of purchase provided in this Section in favor
of the other Companies, which shall be paramount to the rights of any person
(other than one or more of the Companies) who shall succeed to the interests of
any of the Companies. If, at any time during the term of this Agreement, any
purchaser upon foreclosure or upon partition, or any receiver or liquidator, or
any trustee or assignee in bankruptcy, or any other transferee by operation of
law or other­ wise of the interest of any Company in any of the Subject
Properties or any successor or transferee of any thereof, shall be finally
upheld in any claim of ownership of any of the Subject Properties (herein
referred to as "Incident Creating Right of Purchase"), the other Companies shall
have the right (but not the obligation) to elect to purchase (in proportion to
the respective Ownership Shares of such other Companies, if more than one shall
desire to purchase) the entire interest in the Subject Properties of or derived
from such Company, at a purchase price equal to the depreciated book value
thereof, as determined under the Uniform System of Accounts mentioned in Section
3.07 hereof. Notice of such election to purchase shall be served upon the holder
of such interest within six (6) months after the Incident Creating Right of
Purchase, and the purchase shall then be consummated within one (1) year-after
service of such notice. If the Public Service Commission of Wisconsin, or any
other regulatory agency having jurisdiction to approve or disapprove the
purchase price shall decline to approve such purchase price and shall determine
that a different price would be fair and reasonable, the other Companies shall
have a like right, for a period of six (6) months after such determination
becomes final, to elect to purchase at the different price so determined.




Section 6.05. Consent as Necessary for Bonding. Each of the Companies hereby
consents that the restrictions of this Article VI on transfer and on any right
of partition, and any other restriction, term or condition of this Agreement,
shall be and hereby is waived and shall be inapplicable to the extent (but only
to the extent) that it shall be finally determined, by a court of competent
jurisdiction in an action or proceeding to which all of the Companies and their
respective mortgagees are parties, that such restriction, term or condition
would disqualify the interest of one or more of the Companies in Subject
Properties from eligibility as the basis for the issuance of additional bonds
under their respective mortgage indentures as in effect at the date of this
Agreement.




ARTICLE VII




Section 7.01. Waivers. Any waiver at any time by any Company of its rights with
respect to a default under this Agreement, or with respect to any other matter
arising in connection with this Agreement, shall not be deemed a waiver with
respect to any subsequent default or matter. Any delay, short of the statutory
period of limitation, in asserting or enforcing any right under this Agreement,
shall not be deemed a waiver of such right.




ARTICLE VIII




Section 8.01. Arbitration. It is mutually agreed between the Companies that all
disputes arising out of the performance of this Agreement which cannot be
mutually adjusted or otherwise determined by vote as herein provided, shall be
referred promptly to a committee of arbitrators, consisting of one selected by
each of the Companies which is a party to such dispute, and one or two
additional arbitrators chosen by those thus selected (so that the committee
shall not have an even number of members), and the decision of the majority of
said committee shall be final and





20




--------------------------------------------------------------------------------

conclusive and binding upon the parties to the dispute. The cost of arbitration
including the compensation of the arbitrators, but not the direct expense of any
Company in presenting its contentions, shall be assessed by the arbitrators
against the respective parties to the dispute in proportion to the extent to
which the claims of each party shall be disallowed.




ARTICLE IX




Section 9.01. Term of Agreement. This Agreement shall continue in full force and
effect until December 31, 2011 and for such longer period as the Companies shall
by mutual agreement continue to operate either the Nuclear Plant or the 1976
Unit. Termination of this Agreement shall not terminate the provisions of
Article VIII.




ARTICLE X




Section 10.01. Amendment. This Agreement may be amended from time to time or
cancelled at any time, by an instrument or instruments in writing signed by all
of the Companies (or their successors or assigns).




ARTICLE XI




Section 11.01. Successors and Assigns. This Agreement shall inure to the benefit
of and bind the successors and assigns of the parties hereto, but it may be
assigned in whole or in part only consistently with the provisions of Article VI
hereof.




ARTICLE XII




Section 12.01. Paramount Authority. This Agreement and all of its provisions
shall be subject to the paramount authority of the Public Service Commission of
Wisconsin and of any other governmental authority having jurisdiction of the
Companies or of the subject matter.

 





21




--------------------------------------------------------------------------------

ARTICLE XIII

Notices and Communications




Section 13.01. Representatives. Each Company, by written notice signed by an
executive officer delivered to each other Company, shall designate one
representative and an alternate to receive notices and communications from
another Company or Companies with respect to the subject matter of this
Agreement and to deliver to the others, on behalf of such Company, notices,
communications, decisions and approvals concerning the subject matter of this
Agreement. The manner of making any decision by any Company or giving any
approval by any Company shall be determined by such Company for itself but any
communication received by any Company from a person designated by another
Company pursuant to the preceding sentence (unless such designation shall have
been previously revoked as provided in Section 13.02) may be conclusively relied
upon by the recipient as having been authorized by said other Company.




Section 13.02. Change of Representatives. Any designation by a Company pursuant
to Section 13.01 may be revoked by such Company by designating a substitute
representative or alternate by a written notice signed by an executive officer
and delivered to each of the other Companies.




IN WITNESS WHEREOF each of the parties has caused this Agreement to be duly
executed.




WISCONSIN POWER AND LIGHT COMPANY




By /s/ Carl Forsberg

Chairman of the Board and Chief Executive Officer




Attest: /s/Donald Stokley

Secretary




WICONSIN PUBLIC SERVICE COPORATION




By /s/ Lee G. Roemer

President




Attest: C. R. Truss

Secretary




MADISON GAS AND ELECTRIC COMPANY




By Frederick Mackie

President




Attest: Beverly Duncan

Secretary








22




--------------------------------------------------------------------------------

MUTUAL ASSIGNMENT OF OPTIONS,

CONTRACT RIGHTS AND

OTHER PROPERTIES

(1972 Nuclear Plant Project)




WISCONSIN POWER AND LIGHT COMPANY, WISCONSIN PUBLIC SERVICE CORPORATION and
MADISON GAS AND ELECTRIC COMPANY each of which is a Wisconsin corporation and a
party to the Joint Power Supply Agreement dated February 2, 1967 between them,
providing among other things for the acquisition, construction and operation of
the Nuclear Plant referred to in Section 3.01 of said Agreement, for the purpose
of effectuating the intent and purpose of said Agreement, do each acknowledge,
declare and agree as follows:




1.

All properties, whether real, personal, or mixed and whether tangible or
intangible (including all options or contract rights for the acquisition of real
property as the pro­ posed site or as alternate sites for said Nuclear Plant)
now owned or hereafter acquired for the purposes of said Nuclear Plant, whether
held at any time or from time to time in the name or names of one or more of the
parties hereto or of any nominee, agent or contractor of any one or more of the
parties hereto, shall at all times be owned by the parties hereto as tenants in
common with undivided ownership interests in each of the following respective
percentage shares in the whole and each and every item of such properties:




 

 %

Wisconsin Public Service Corporation

41.2

Wisconsin Power and Light Company

41.0

Madison Gas and Electric Company

17.8




Wisconsin Public Service Corporation Wisconsin Power and Light Company Madison
Gas and Electric Company




2.

In order further to confirm and establish their intended ownership in accordance
with the aforesaid respective shares, each of the parties hereto hereby sells,
assigns and transfers to the other parties, as tenants in common, all legal,
equitable or other interest in any such property, whether now owned or hereafter
acquired, which it may at any time have in excess of its respective percentage
share aforesaid, in each case in such proportions to each other party so that
the entire interest of the parties in such property shall be owned in the manner
and in the respective shares hereinabove provided.




3.

Payment from the Joint Account provided under Section 3.08 of said Agreement,
for any costs of site or other property acquisitions, whether to a party hereto
or to other persons, shall conclusively establish that each and every item of
property, the cost of which is so paid or reimbursed from said Joint Account, is
owned and held by the respective parties as tenants in common with undivided
ownership interests in the respective percentages hereinabove provided; but this
provision shall not be construed as a limitation upon the provisions of
paragraphs 1 or 2 hereof.




4.

Each of the parties hereto agrees that from time to time, upon request by either
of the other parties, it will execute and deliver such further documents or
instruments of transfer or





23




--------------------------------------------------------------------------------

confirmation of titles as may in the opinion of counsel for the requesting party
be necessary or advisable to legally effectuate and carry out the intent and
purpose of this instrument.




IN WITNESS WHEREOF each of the parties has caused this agreement to be duly
executed, as of February 2, 1967.




WISCONSIN POWER AND LIGHT COMPANY




By /s/ Carl Forsberg

Chairman of the Board and Chief Executive Officer




Attest: /s/Donald Stokley

Secretary




WICONSIN PUBLIC SERVICE COPORATION




By /s/ Lee G. Roemer

President




Attest: C. R. Truss

Secretary




MADISON GAS AND ELECTRIC COMPANY




By Frederick Mackie

President




Attest: Beverly Duncan

Secretary














24




--------------------------------------------------------------------------------

CONTRACT AGENCY AUTHORIZATION

(1972 Nuclear Plant Project)




WISCONSIN POWER AND LIGHT COMPANY, WISCONSIN PUBLIC SERVICE CORPORATION and
MADISON GAS AND ELECTRIC COMPANY, each of which is a Wisconsin corporation and a
party to the Joint Power Supply Agreement dated February 2, 1967 between them,
providing among other things for the acquisition, construction and operation of
the Nuclear Plant referred to in Section 3.01 of said Agreement, for the purpose
of effectuating the intent and purpose of Section 3.05 of said Agreement, do
each agree as follows:




1.

Wisconsin Public Service Corporation is hereby authorized, in the name of and as
agent for Wisconsin Power and Light Company and in the name of and as agent for
Madison Gas and Electric Company, and also in its own behalf (in each case in
the percentages of their respective Ownership Shares set forth in Section 3.01
of said Joint Power Supply Agreement) to conduct negotiations for and to enter
into all such contracts (which may be purchase order contracts), and after such
entry to modify or cancel any such contracts, as it may deem necessary in order
to carry out in efficient and timely fashion the mutual obligations of the
parties in respect to (a) the acquisition, testing and preparation of the site
or alternate sites for said Nuclear Plant, (b) the design and purchase of,
materials, equipment and service for, and construction of, said Nuclear Plant
and (c) all insurance to insure work under construction against risks usually
insured against for such work.




2.

Wisconsin Public Service Corporation undertakes and agrees that all contracts
made and all other actions by it as such agent will be made and done in
accordance with good utility construction practices and in conformity with the
determinations of general policy made by the Construction Committee constituted
as provided in Section 3.02 of said Joint Power Supply Agreement. As soon as
practicable after entry into any such contract, modification or cancellation
which effects any significant commitment or other obligation of the parties
hereto, Wisconsin Public Service Corporation shall give notice thereof to each
of the other parties hereto and shall provide such copies or summaries as may be
necessary for the accounting and other records of the parties.




3.

Delivery of a photocopy of this instrument to any person concerned, shall have
the same effect as delivery of a signed counterpart hereof. No contractor,
supplier or other person with whom Wisconsin Public Service Corporation may deal
purportedly as agent hereunder shall be under any obligation to inquire into the
right or authority of Wisconsin Public Service Corporation to so deal; and every
such contractor, supplier or other person may conclusively assume that such
dealings are authorized hereby, and that this instrument has been duly
authorized by the respective parties hereto and continues in full force and
effect, provided that written notice of modification or cancellation of this
instrument shall not have been received by such contractor, supplier or other
person from one or more of the parties hereto.








25




--------------------------------------------------------------------------------

Dated this 21st day of April 1967.




WISCONSIN POWER AND LIGHT COMPANY




By /s/ Carl Forsberg

Chairman of the Board and Chief Executive Officer




Attest: /s/Donald Stokley

Secretary




WICONSIN PUBLIC SERVICE COPORATION




By /s/ Lee G. Roemer

President




Attest: C. R. Truss

Secretary




MADISON GAS AND ELECTRIC COMPANY




By Frederick Mackie

President




Attest: Beverly Duncan

Secretary











26




--------------------------------------------------------------------------------




AGENCY AUTHORIZATION

 

WISCONSIN POWER AND LIGHT COMPANY and MADISON GAS AND ELECTRIC COMPANY, each of
which is a Wisconsin corporation and a party to the Joint Power Supply Agreement
dated February 2, 1967, between them and WISCONSIN PUBLIC SERVICE CORPORATION, a
Wisconsin corporation, providing among other things for the licensing,
acquisition, construction and operation of the Nuclear Plant referred to in
Section 3.01 of said Agreement, for the purpose of effectuating the intent and
purpose of Article III of said Agreement, do each agree as follows:




1. Wisconsin Public Service Corporation is hereby authorized, in the name of and
as agent for Wisconsin Power and Light Company and in the name of and as agent
for Madison Gas and Electric Company, and also in its own behalf (in each case
in the percentages of their respective Ownership Shares set forth in Section
3.01 of said Joint Power Supply Agreement) to (a) execute and cause to be filed
with the Atomic Energy Commission of the United States of America the attached
Amendment to the License Application (as heretofore amended) to said Commission,
captioned "In the Matter of Wisconsin Public Service Corporation," in said
Commission's Docket No. 50-305, to include Wisconsin Power and Light Company and
Madison Gas and Electric Company, as co-owners and co-applicants with Wisconsin
Public Service Corporation, and the amendment of all references to "applicant",
or to Wisconsin Public Service Corporation in its capacity as applicant, in the
License Application material previously filed, so that such references shall be
deemed to include all of said co-owners and co-applicants; and (b) execute and
cause to be filed with said Commission any and all further amendments or
supplements to said License Application; and (c) take or cause to be taken all
such further actions or proceedings as may in its discretion as such agent and
on its own behalf be deemed necessary or advisable in all relationships with
said Commission and all other public bodies having jurisdiction, including any
and all further filings with and presentations to said Commission or said other
bodies in connection with the application for a construction permit and other
licenses, participation in construction permit hearings, and submission of
reports and other information and material to said Commission or said other
bodies pursuant to the terms of the construction permit or other licenses which
may be granted and the rules and regulations of said Commission or of said other
bodies.




2. Said Commission and each said other body with whom Wisconsin Public Service
Corporation may deal purportedly as agent hereunder shall have no obligation to
inquire into the right or authority of Wisconsin Public Service Corporation to
so deal; and said Commission and each said other body may conclusively assume
that such dealings are authorized herby, and that this instrument has been duly
authorized by the respective parties hereto and continues in full force and
effect, provided that written notice of modification or cancellation of this
instrument shall not have been received by said Commission or said other body
from one or more of the undersigned.








27




--------------------------------------------------------------------------------

Dated this ___17th___ day of April 1968.

[ex10_5004.gif] [ex10_5004.gif]





28




--------------------------------------------------------------------------------




STATE OF WISCONSIN  )

                                          ) SS.

DANE COUNTY               )




Personally came before me this ___5th___ day of April A. D. 1968,
______________________, to me known to be the _________________President, and
DONALD L. STOKLEY, to me known to be the __________________ Secretary of the
above-named WISCONSIN POWER AND LIGHT COMPANY, the corporation described in and
which executed the foregoing instrument, and to me known to be the persons who
as such officers executed the foregoing instrument in the name and behalf of
said corporation, and acknowledged the same, and acknowledged that the seal
affixed to said instrument is the corporate seal of said corporation, and that
they signed, sealed and delivered said instrument in the name and behalf of said
corporation by authority of its Board of Directors and said _________________
and DONALD L STOKLEY then and there acknowledged said instrument to be the free
act and deed of said corporation by each of them voluntarily executed.




Given under my hand and notarial seal this _5th_ day of April, A. D. 1968.







[ex10_5006.gif] [ex10_5006.gif]

My commission expires ___________________.




(Notarial Seal)





29




--------------------------------------------------------------------------------




STATE OF WISCONSIN  )

                                          ) SS.

DANE COUNTY                )




Personally came before me this __17th__ day of April A. D. 1968,
______________________, to me known to be the _________________President, and
Iver G. Amundsen, to me known to be the __________________ Secretary of the
above-named WISCONSIN GAS AND ELECTRIC COMPANY, the corporation described in and
which executed the foregoing instrument, and to me known to be the persons who
as such officers executed the foregoing instrument in the name and behalf of
said corporation, and acknowledged the same, and acknowledged that the seal
affixed to said instrument is the corporate seal of said corporation, and that
they signed, sealed and delivered said instrument in the name and behalf of said
corporation by authority of its Board of Directors and said Frederick D. Mackie
and Iver G. Amundsen then and there acknowledged said instrument to be the free
act and deed of said corporation by each of them voluntarily executed.




Given under my hand and notarial seal this 17th day of April, A. D. 1968.




[ex10_5008.gif] [ex10_5008.gif]

My commission expires __is permanent____.




(Notarial Seal)





30




--------------------------------------------------------------------------------




WISCONSIN PUBLIC SERVICE CORPORATION

1029 North Marshall Street

Milwaukee, Wisconsin 53201




April 2, 1968

Wisconsin Power and Light Company

122 West Washington Avenue

Madison, Wisconsin 53701




and




Madison Gas and Electric Company

100 North Fairchild Street

Madison, Wisconsin 53701


Gentlemen:

This refers to the Agency Authorization granted to us April 17, 1968, in order
that we may effectively carry out on behalf of all of us, as co-owners and
co-applicants, the required proceedings before the Atomic Energy Commission and
any other regulatory or investigative bodies, in connection with the Kewaunee
Nuclear Plant. In consideration of your granting this authorization, we
undertake to act in your behalf in accordance with good utility practice and
with the same degree of diligence to your interests which we apply to our own
interests.




We further agree to consult with you before making any decisions or commitments
involving substantial policy, plant design, safety, and financial matters, to
the extent permitted by the time requirements of the regulatory agencies. We
further agree to keep you fully and promptly informed with respect to any such
decisions which we may be required to make unilaterally to meet the time
requirements of the regulatory agencies. We further acknowledge our continuing
obligation to be governed by the general policy supervision and direction of the
Construction Committee.








31




--------------------------------------------------------------------------------

Wisconsin Power and Light Company
Madison Gas and Electric Company
Page 2
April 2, 1968




You on your part acknowledge that the exigencies of our time schedules and the
necessities of definitive decisions in the course of consultations with the
Atomic Energy Commission or other agencies may on occasion necessitate decisions
or actions by us, acting for all of the co-owners, without opportunity for
detailed advance report to or consultation with you, and that in all such
instances each of you must necessarily be bound thereby in proportion to your
respective ownership interests, the same as we are bound.




Yours very truly,

[ex10_5010.gif] [ex10_5010.gif]

President

LGRoemer lr




Accepted:




[ex10_5012.gif] [ex10_5012.gif]





32




--------------------------------------------------------------------------------




THE BASIC GENERATING AGREEMENT

UNIT 4

EDGEWATER GENERATING STATION

Dated June 5, 1967













Between




WISCONSIN POWER AND LIGHT COMPANY

and

WISCONSIN PUBLIC SERVICE CORPORATION























33




--------------------------------------------------------------------------------




THE BASIC GENERATING AGREEMENT

Unit 4

Edgewater Generating Station




THIS AGREEMENT is made and entered into this 5th day of June 1967, by and
between Wisconsin Power and Light Company, a Wisconsin corporation (hereinafter
called "Power Company"), and Wisconsin Public Service Corporation, a Wisconsin
corporation (hereinafter called "Service Company",) the parties collectively
being hereinafter called the "Companies", and sets forth the parties' basic
agreement respecting the ownership, construction and use of a steam electric
generating unit, the name plate reading of which will be 330,000 KW, and related
property at the Edgewater Generating Station in Sheboygan, Wisconsin.




ARTICLE I

Definitions




Section 1.01. Unit 4. Unit 4 means that land, which so far as presently
determined, is described in attached Exhibit A and all of the equipment,
facilities and structures making up and housing the 330,000 KW generating unit
to be located thereon, together with all related facilities at the Edgewater
Generating Station to be constructed and used exclusively for said unit and
excludes the Existing Common Facilities and the Unit 4 Common Facilities
described in Sections 1.02 and 1.03 below.




Section 1.02. Existing Common Facilities. Existing Common Facilities means
certain facilities existing January 1, 1966 at the Edgewater Station (which term
includes land, equipment and structures), together with all renewals or
replacements thereof or other facilities substituted for such existing
facilities unless the Companies shall hereafter agree to their classification as
Unit 4 Common Facilities, which are to be used in relation to both Unit 4 and
any one or combination of Units 1, 2 and 3 at the Edgewater Generating Station.
These Existing Common Facilities will be described and listed by mutual
agreement of the Unit 4 Construction Committee as of the date of commercial
operation.




Section 1.03. Unit 4 Common Facilities. Unit 4 Common Facilities means certain
facilities (which term includes land, equipment and structures) acquired or
constructed after January 1, 1966 at or near the Edgewater Generating Station
(except that mobile coal transportation equipment shall be included, wherever
located) and used in relation to both Unit 4 and any one or combination of Units
1, 2 and 3 at the Edgewater Generating Station up to and including that part of
the 345 KV bus designated by the Unit 4 Construction Committee. The Unit 4
Common Facilities will be described and listed by mutual agreement of the Unit 4
Construction Committee prior to the date when the same are placed in service and
thereafter as necessary.




ARTICLE II




Property Interests and Easements




Section 2.01. Interests in Unit 4. All properties as defined under Section 1.01,
whether real, personal or mixed and whether tangible or intangible (including
all options or contract





34




--------------------------------------------------------------------------------

rights for the acquisition of real property as the site for said Unit 4) now
owned or hereafter acquired for the purposes of said Unit 4, whether held at any
time or from time to time in the name or names of one or both of the Companies
or of any nominee, agent or contractor of one or both of the Companies, shall at
all times be owned by the Companies as tenants in common with undivided
ownership interests in each of the following respective percentage shares in the
whole and each and every item of such properties:




 

Percentage

Wisconsin Public Service Corporation

31.8

Wisconsin Power and Light Company

68.2




Section 2.02. Interest in Existing Common Facilities. All properties as defined
in Section 1.02 shall be owned by "Power Company." "Power Company" agrees that
during the term of this Agreement the same shall be maintained, renewed and
operated in accordance with good utility practices so as to be adequate for the
use and service of Unit 4 and of the Unit 4 Common Facilities as well as any
other facilities served thereby, and so that Unit 4 and the Unit 4 Common
Facilities may be operated and the share of "Service Company" in the output of
Unit 4 made available to it; and that any transfer of the interest of "Power
Company" in the Existing Common Facilities shall be made only upon conditions
which shall effectively bind the transferee to the obligations of "Power
Company" under this sentence. "Service Company" agrees to pay "Power Company"
monthly facilities charges to cover its proportionate share of the maintenance,
operating and overhead costs and carrying charges including depreciation, a
reasonable return, related income taxes and other taxes allocable to the
Existing Common Facilities. The methods of allocation and of determining
"Service Company's" proportionate share will be determined by mutual agreement
of the Unit 4 Construction Committee as of the date of commercial operation and
will be subject to review and change, if warranted, annually thereafter.




Section 2.03. Interests in Unit 4 Common Facilities. All properties as defined
in Section 1.03, whether real, personal or mixed and whether tangible or
intangible (including all options or contract rights for the acquisition of real
property as the site for said Unit 4 Common Facilities) now owned or hereafter
acquired for the purposes of said Unit 4 Common Facilities, whether held at any
time or from time to time in the name or names of one or both of the Companies
or of any nominee, agent or contractor of one or both of the Companies, shall at
all times be owned by the Companies as tenants in common with undivided
ownership interests in the respective percentage shares in the whole and each
and every item of such properties determined as follows:




a)

Until the redetermination and settlement under subsection (b) of this Section,
the respective percentage shares of ownership of the various items and classes
of-Unit 4 Common Facilities shall be as determined by Unit 4 Construction
Committee.




b)

Prior to the date when any Unit 4 Common Facilities are placed in service, the
identity of such Unit 4 Common Facilities and the respective percentage shares
of ownership thereof shall be re-determined by mutual agreement of the Unit 4
Construction Committee so as to reflect the relative anticipated use of
facilities by the respective Companies as of the date of commercial operation.
Generally, to the extent that Unit 4 Common Facilities are to be used in part in
connection





35




--------------------------------------------------------------------------------

with operation of Unit 4, only that part of their ownership shall be shared by
the Companies in proportion to their ownership shares in Unit 4, and all other
interest therein shall be vested in "Power Company." Ownership shall thereupon
be adjusted by mutual transfer of interests to accord with such redetermination,
and settlement for interests then transferred shall be made by cash payment by
the transferee for the value thereof taken at the transferor's original cost
thereof at the date of purchase as determined under the Uniform System of
Accounts mentioned in Section 3.07 hereof.







After redetermination and settlement as provided in the foregoing subsection
(b), the ownership of Unit 4 Common Facilities shall remain fixed.




Section 2.04. Mutual Assignment of Interests. In order further to confirm and
establish their intended ownership in accordance with the respective ownership
shares as provided in Sections 2.01 and 2.03, each of the Companies hereby
sells, assigns, and transfers to the other party, as tenant in common, all
legal, equitable or other interest in any such property, whether now owned or
hereafter acquired, which it may at any time have in excess of its respective
percentage shares determined as herein provided, in each case in such proportion
to the other party so that the entire interest of the Companies in such property
shall be owned in the manner and in the respective shares hereinabove provided.




Section 2.05. Instruments. Each of the Companies agrees that from time to time,
upon request by the other party, it will execute and deliver such further
documents or instruments of transfer or confirmation of titles as may in the
opinion of counsel for the requesting party be necessary or advisable to legally
effectuate and carry out the intent and purpose of this instrument.




Section 2.06. Easements. "Power Company" will transfer to "Service Company"
easements for such use of the Edgewater Generating Station real estate and the
facilities located thereon, as are necessary in respect of their undivided
interests to enable construction and operation of Unit 4.




Section 2.07. Releases. Either prior to, or shortly after each of the
conveyances provided for in Sections 2.03, 2.05 and 2.06 above, the transferor
shall obtain the release of the undivided interests and easements to be
conveyed, or conveyed, as the case may be from any liens created by, through or
under the transferor (in such manner that the trustee under the transferor's
first mortgage shall be bound by the transferor's covenants respecting such
interests and easements as set forth in Sections 2.03, 2.05 and 2.06 above).




Section 2.08. Transferability of Interests.




(a) Policy. The relation of tenants in common in the construction, maintenance
and operation of Unit 4 and Unit 4 Common Facilities (referred to in this
Section 2.08 as "Subject Properties'') as provided by this Agreement, and the
agreements herein for the operation and maintenance thereof by "Power Company",
are each undertaken in mutual trust and confidence in the financial
responsibility, engineering and operating competence, efficiency and common
objectives of the Companies. Since the effects of transfers of the interests of
one party upon the





36




--------------------------------------------------------------------------------

rights and interests of the other party over the long term of this Agreement
cannot be determined at this time, it must be presumed that such effects might
be adverse. Therefore, each party, for the protection of itself and of the other
party, agrees that its interests in this Agreement and its titles to and
interests in all Subject Properties shall at all times during the term of this
Agreement be subject to the provisions of this Section 2.08.




(b) Restrictions on Transfer - General. Each party agrees that, during the term
of this Agreement and except as specifically permitted under subsections (c) and
(d) of this Section 2.08, neither its interest in this Agreement nor its
interest in any of the Subject Properties shall be assigned, transferred or
otherwise disposed of or permitted or required to be partitioned, or shall be
permitted to be subject to any lien or encumbrance of any character, without the
written consent of the other party.




(c) Restrictions on Transfer - Exceptions. The provisions of subsection (b) of
this Section 2.08 shall not restrict (i) dispositions and sales incident to
renewals or replacements, or (ii) the right of either party to subject its own
interest to the lien of any mortgage upon all or substantially all of its
physical electric utility property, or (iii) the right of any purchaser on
foreclosure of any such mortgage to acquire any interest subject to any such
mortgage, or (iv) the right of either party to transfer voluntarily its interest
as an incident to any sale, merger or other transfer of all or a substantial
part of its electric facilities as an operating entirety, if the transferee
assumes the obligations of the transferor under this Agreement and has the
ability and adequate financial responsibility to carry out such obligations.




The exceptions in the foregoing clauses (ii), (iii) and (iv) shall not be deemed
to allow either of the parties to grant, extend, transfer or permit to any
mortgagee, purchaser on foreclosure or other transferee of its interest in any
of the Subject Properties, any right to partition or to require partitioning of
the Subject Properties.




(d) Paramount Right of Purchase. All titles to Subject Properties shall be held
subject to the right of purchase provided in this subsection (d) in favor of the
other party, which shall be paramount to the rights of any person who shall
succeed to the interests of either party. If, at any time during the term of
this Agreement, any purchaser upon foreclosure or upon partition, or any
receiver or liquidator, or any trustee or assignee in bankruptcy, or any other
transferee by operation of law or otherwise of the interest of either party in
any of the Subject Properties, or any successor or transferee of any thereof,
shall be finally upheld in any claim of ownership of any of the Subject
Properties (herein referred to as "Incident Creating Right of Purchase"), the
other party shall have the right (but not the obligation) to elect to purchase
the entire interest in the Subject Properties of or derived from the first
party, at a purchase price equal to the original cost thereof at the date of
purchase as determined under the Uniform System of Accounts mentioned in Section
3.07 hereof, from which shall be deducted accumulated depreciation as booked and
to which shall be added an amount necessary to save the seller harmless from
additional taxes due to taxable gains. Notice of such election to purchase shall
be served upon the holder of such interest within six (6) months after the
Incident Creating Right of Purchase, and the purchase shall then be consummated
within one (1) year after service of such notice. If the Public Service
Commission of Wisconsin, or any other regulatory agency having jurisdiction to
approve or disapprove the purchase price shall decline to approve such purchase
price and shall determine that a different price would be fair and





37




--------------------------------------------------------------------------------

reasonable, the purchasing party shall have a like right, for a period of six
(6) months after such determination becomes final, to elect to purchase at the
different price so determined.




(e) Consent as Necessary for Bonding. Each of the Companies hereby consents that
the restrictions of this Section 2.08 on transfer and on any right of partition,
and any other restriction, term or condition of this Agreement, shall be and
hereby is waived and shall be inapplicable to the extent (but only to the
extent) that it shall be finally determined, by a court of competent
jurisdiction in an action or proceeding to which the Companies and their
respective mortgagees are parties, that such restriction, term or condition
would disqualify the interest of either party in Subject Properties from
eligibility as the basis for the issuance of additional bonds under their
respective mortgage indentures as in effect at the date of this Agreement.




Section 2.09. Title. Prior to the conveyances provided for in Sections 2.03,
2.05 and 2.06, the transferor shall furnish the transferee with satisfactory
evidence of title to the property to be conveyed.




Section 2.10. Future Easements. In the event either of the parties requires
further easements in order to accomplish the purposes of this agreement, each
party agrees to obtain and convey the same.

ARTICLE III




Construction, Operation and Maintenance




Section 3.01. Construction Committee. Construction of Unit 4 and Unit 4 Common
Facilities shall be carried out by the Companies under the direct supervision
and direction of "Power Company" and under the general policy supervision and
direction of a Unit 4 Construction Committee to be established by the Companies.
Each party shall be represented on the Construction Committee and the voting
power of each party shall be in proportion to the Ownership Shares of such party
as set forth in Section 2.01 except as provided in Sections 1.02, 1.03, 2.02 and
3.07. The vote of the representatives of the party having Ownership Shares
aggregating more than 50% shall be controlling on any question to be determined
by the Construction Committee. The Companies and their representatives on the
Unit 4 Construction Committee shall use their best efforts toward the end that
Unit 4 and Unit 4 Common Facilities will be completed and in commercial
operation on or about December 1, 1969.




Section 3 .02. Contracts. "Power Company" is hereby authorized and directed in
the name of and as agent for ''Service Company" and also in its own behalf (all
in the same percentages of interest as their respective Ownership Shares), to
enter into contracts (which may be purchase orders) providing for (a) the
purchase' of real estate for Unit 4 Common Facilities, (b) the design and
purchase of materials, equipment and service for, and construction of Unit 4 and
Unit 4 Common Facilities, and (c) insurance to insure all work under
construction against risks usually insured against for such work. "Service
Company" hereby ratifies and confirms all such contracts heretofore entered into
by "Power Company" and assumes liability therefor in such percentage of interest
as its Ownership Shares.




Section 3.03. Supervision and Engineering Services. "Power Company" on its own
behalf and as agent for "Service Company" shall supervise, perform engineering
and other services





38




--------------------------------------------------------------------------------

in connection with, may provide materials and supplies from its inventory for
and shall pay taxes properly levied against the construction of Unit 4 and Unit
4 Common Facilities. In performing such services, "Power Company" may delegate
responsibilities to such of its employees as it deems appropriate. Such services
shall be for the account of each of the parties in proportion to its interests
determined as provided in Sections 2.01 and 2.03 and the charges therefor
including overheads shall be paid by each of the parties in proportion to its
Ownership Shares.




Section 3.04. Operating Committee. The Companies shall establish a Unit 4
Operating Committee for the purpose of establishing general policies for the
operation and maintenance of Unit 4 and Unit 4 Common Facilities. Each party
shall be represented on the Operating Committee and the voting power of each
party shall be in proportion to the Ownership Shares of such party as set forth
in Section 2.01. The vote of the representatives of the party having Ownership
Shares aggregating more than fifty (50%) per cent shall be controlling on any
question to be determined by the Unit 4 Operating Committee.




"Power Company" shall operate and maintain Unit 4 and Unit 4 Common Facilities
in accordance with good utility operating practices and the general policies to
be established by the Unit 4 Operating Committee. "Power Company'' shall operate
and maintain Unit 4 and Unit 4 Common Facilities in the same manner as if it
were one of its own generating stations, utilizing its own employees and
supervisory personnel as required in the performance of this Agreement, and any
independent technical advisors which it may select, and otherwise acting in all
respects as though it were an independent contractor engaged by the Companies to
be responsible for the result to be attained, i.e. generation of power and
energy at Unit 4, as economically as possible, and delivery thereof to the
connected transmission system for use by the Companies, "Power Company" having
sole responsibility for the specific manner of attaining that result. During
operating conditions which "Power Company" in its sole judgment deems abnormal,
"Power Company" shall take such action as it deems appropriate to safeguard
equipment and to maintain service of Unit 4 and Unit 4 Common Facilities.




Section 3.05. Renewals, Replacements, Additions and Retirements. Renewals and
replacements necessary for the operation of Unit 4 and Unit 4 Common Facilities
shall be made as required by good utility operating practice. Renewals,
replacements, additions and retirements (and related dispositions and sales)
shall be affected by "Power Company" subject to the general policies established
by the Unit 4 Operating Committee. Retirements, sales and other dispositions of
Unit 4 and Unit 4 Common Facilities shall be affected only in a manner
consistent with the Companies' respective mortgage indentures, if any.




Section 3.06. Power and Energy. Subject to Sections 3.04 and 4.01, each party
shall at all times have full ownership of and available to it at the point of
delivery to the connected transmission system the portion of the generating
capability of Unit 4 and the energy associated therewith, corresponding to its
Ownership Share in Unit 4. "Service Company" shall keep "Power Company" informed
as to the amount of power it requires to be generated for it. Subject to its
capability, operating conditions and necessary or unavoidable outages, Unit 4
shall be operated so as to produce a minimum output equal to the sum of, the
power requirements of the Companies therefrom.





39




--------------------------------------------------------------------------------

Section 3.07. Expenditures. All expenditures in respect of Unit 4 and Unit 4
Common Facilities shall be accounted for in accordance with the Uniform System
of Accounts prescribed by the Public Service Commission of Wisconsin for Class A
and B Electric Utilities.




All expenditures (including, but not limited to, expenditures for
administration, labor, special training costs, payroll taxes, employee benefits,
maintenance, materials, research and development, supplies and services), for
the certification, construction, operation and maintenance of Unit 4 and Unit 4
Common Facilities and for renewals, replacements, additions and retirements in
respect thereof shall be shared by the Companies in proportion to their
Ownership Shares, unless otherwise determined by mutual agreement of the Unit 4
Operating Committee. Expenditures of ''Power Company" incurred prior to or after
the date of this Agreement in connection with Unit 4 and Unit 4 Common
Facilities shall be treated as expenditures on behalf of both Companies, and
"Power Company" shall be reimbursed by "Service Company'' for "Service
Company's" share. "Service Company" shall reimburse "Power Company" for interest
during construction capitalized by "Service Company" on its share of
expenditures incurred by "Power Company" prior to the date of this Agreement.




In arriving at amounts of overhead items, "Power Company" will use its own
experience and policy. Interest charges on borrowed funds, income taxes, and
property, business and like taxes, of each party shall be borne entirely by such
party; and such items, as well as depreciation, amortization, and interest
charged to construction, shall not be deemed expenditures for purposes of this
Section.




Section 3.08. Payment of Joint Costs. From time to time "Power Company" may
request "Service Company'' to advance to "Power Company" such amount as is then
needed for cash working capital for construction and operation of the plant,
payment to "Power Company" to be made within ten days thereafter, or from time
to time as specified in such request.




As promptly as practicable after the end of each month, "Power Company" shall
send to "Service Company" a statement in reasonable detail of all expenditures
for such month and the amount of "Service Company's" share thereof.




Payment for all expenditures shall be made by "Power Company'' in accordance
with sound accounting and disbursement procedures.




Section 3.09. Books and Records. Books of account and records containing details
of the items of cost applicable to the construction of Unit 4 and Unit 4 Common
Facilities and to their operation and maintenance shall be kept by "Power
Company" and shall be open to examination at any time by "Service Company" or
its representatives. "Power Company" shall furnish "Service Company" with
summaries or counterparts of such books of account and records as may be
necessary to satisfy all applicable regulatory requirements.





40




--------------------------------------------------------------------------------

ARTICLE IV

Miscellaneous




Section 4.01. Default. During any period that a party is in default in whole or
in part in performing any of its obligations under this agreement, such party
shall be obligated to pay any damages to the non-defaulting party resulting from
the default and in case of a default in making any payment required under this
agreement, (a) the defaulting party will be entitled to no energy from Unit 4
during the period of default and (b) the non-defaulting party shall be entitled
to all of the energy from Unit 4. No such default shall affect any party's
ownership interest, or any party's obligations under Sections 3.07 and 3.08.




Section 4.02. Waivers. Any waiver at any time by either party of its rights with
respect to a default under this Agreement, or with respect to any other matter
arising in connection with this Agreement, shall not be deemed a waiver with
respect to any subsequent default or matter. Any delay, short of the statutory
period of limitation, in asserting or enforcing any right under this Agreement,
shall not be deemed a waiver of such right.




Section 4.03. Arbitration. It is mutually agreed between the Companies that
disputes arising out of the performance of this Agreement which cannot be
mutually adjusted or which are not determined by vote as herein provided, shall
be referred promptly to a committee of arbitrators, consisting of one selected
by each of the parties, and one additional arbitrator chosen by those thus
selected, and the decision of the majority of said committee shall be final and
conclusive and binding upon the parties to the dispute. The cost of arbitration
including the compensation of the arbitrators, but not the direct expense of
either party in presenting its contentions, shall be assessed by the arbitrators
against the parties in proportion to the extent to which the claims of each
party shall be disallowed.




Section 4.04. Term of Agreement. This Agreement shall continue in full force and
effect until December 31, 2009 and for such longer period as the Companies shall
by mutual agreement continue to operate Unit 4. Termination of this Agreement
shall not terminate the provisions of Section 4.03.




Section 4.05. Amendment. This Agreement may be amended from time to time or
cancelled at any time, by an instrument or instruments in writing signed by the
Companies (or their successors or assigns).




Section 4.06. Successors and Assigns. This Agreement shall inure to the benefit
of and bind the successors and assigns of the Companies hereto, but it may be
assigned in whole or in part only consistently with the provisions of Section
2.08.




Section 4.07. Paramount Authority. This Agreement and all of its provisions
shall be subject to the paramount authority of the Public Service Commission of
Wisconsin and of any other governmental authority having jurisdiction of the
Companies or of the subject matter.




Section 4.08. Representatives, Notices and Communications. Each party, by
written notice signed by an executive officer delivered to the other party,
shall designate one representative and an alternate to receive notices and
communications with respect to the subject matter of this





41




--------------------------------------------------------------------------------

Agreement and to deliver to the other, on behalf of such party, notices,
communications, decisions and approvals concerning the subject matter of this
Agreement. The manner of making any decision by either party or giving any
approval by either party shall be determined by such party for itself but any
communication received by either party from a person designated by the other
party pursuant to the preceding sentence (unless such designation shall have
been previously revoked as provided in Section 4.09) may be conclusively relied
upon by the recipient as having been authorized by said other party.




Section 4.09. Change of Representatives. Any designation by a party pursuant to
Section 4.08 may be revoked by such party by designating a substitute
representative or alternate by a written notice signed by an executive officer
and delivered to the other party.




IN WITNESS WHEREOF each of the parties has caused this Agreement to be duly
executed.

[ex10_5014.gif] [ex10_5014.gif]





42




--------------------------------------------------------------------------------




AGREEMENT FOR CONSTRUCTIN AND

OPERATION OF GENERATING PLANT




Wisconsin Power and Light Company

Wisconsin Public Service Corporation, and

Madison Gas and Electric Company




THIS AGREEMENT is made and entered into this 6th day of January, 1970, by and
between Wisconsin Power and Light Company, a Wisconsin corporation (hereinafter
called "Power Company''), Wisconsin Public Service Corporation, a Wisconsin
corporation (hereinafter called "Service Company"), and Madison Gas and Electric
Company, a Wisconsin corporation (hereinafter called "Electric Company:), the
parties collectively being hereinafter call the "Companies,"


WITNESSETH, that:


WHEREAS, each of the Companies is a party to the Joint Power Supply Agreement
dated February 2, 1967, providing for the planning, construction, and operation
of a major generating plant or unit, therein referred to as the ''1976 Unit"
but, because of an advance in the anticipated completion date of such unit, it
is hereinafter called the ''1975 Unit," to be owned by the Companies as tenants
in common with individual ownership interests mutually agreed to by all of the
Companies, and,




WHEREAS, said Joint Power Supply Agreement contemplated that following the
establishment of the general characteristics and ownership percentages of the
1975 Unit, the Companies would enter into a separate agree for the construction
and operation of the 1975 Unit, and,




WHEREAS, the Companies have established the general characteristics and
ownership percentages of the 1975 Unit;




NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein set forth, the parties agree as follows:




Paragraph 1. Ownership Shares. The Companies hereby provide for the acquisition
of a site and the construction and operation of a fossil fuel fired plant
(herein called the "1975 Unit") of approximately 527,000 KW name-plate capacity,
to be located near Portage, Wisconsin, and to be owned by the Companies as
tenants in common with undivided ownership interests as follows (in this
Agreement referred to as their respective "Ownership Shares"):




 

%

Wisconsin Power and Light Company

39.3

Wisconsin Public Service Corporation

38.9

Madison Gas and Electric Company

21.8




Paragraph 2. Construction Committee. Construction of the 1975 Unit shall be
carried out by the Companies under the direct supervision and direction of Power
Company and under the





43




--------------------------------------------------------------------------------

general policy supervision and direction of a Construction Committee to be
established by the Companies. All of the Companies shall be represented on the
Construction Committee and voting power of the representatives of each Company
shall be in proportion to the Ownership Share of such Company. The vote of the
representatives of Companies having Ownership Shares aggregating more than 50%
shall be controlling on any question to be determined by the Construction
Committee. The Companies and their representatives on the Construction Committee
shall use their best efforts toward the end that the 1975 Unit will be
completed, and commercial operation commenced, on or about March 1, 1975.




Paragraph 3. Scope of Plant. The 1975 Unit to be so owned in common shall
consist of the site and all property of the character of electric plant, as
defined in the Uniform System of Accounts referred to in Paragraph 6 hereof,
which shall be included in the general or detailed 1975 Unit and site plans
approved from time to time by the Construction Committee, and shall include the
substation facilities (up to and including the 345 KV bus) required to tie the
1975 Unit to the 345 KV transmission system referred to in the Joint Power
Supply Agreement of February 2, 1967. It shall also include cooling lake
facilities and any off-site railroad lines or unit train facilities approved by
the Committee in connection with the project.




Paragraph 4. Contracts and Agency Authorization. The Companies shall, with
reasonable expedition, enter into or authorize the entry on their behalf into
contracts (which may be purchase order contracts) providing for (a) the purchase
or acquisition of a site or an acquisition of a site, materials, equipment and
service for, and construction of, the 1975 Unit and (b) insurance to insure all
work under construction against risks usually insured against for such work.
Each such contract shall provide, among other things, that the performance of
the contract shall before the account of, and the charges therefor shall be
billed to, and paid by the Companies in proportion to their respective Ownership
Shares and that the invoices for such billing (Contractor's Invoice or lnvoices)
shall be submitted in the names of the Companies, in the care of Power Company.




The Companies agree that Power Company shall be authorized as agent for the
Companies to negotiate and execute any and all such contracts and also to apply
for and conduct such regulatory proceedings and make such filings as may be
required in connection with the construction or operation of the 1975 Unit; and
the Companies shall execute such separate agency authorizations as may be
convenient to evidence such authority.




Power Company undertakes and agrees that all contracts made and all other
actions by it as such agent will be made and done in accordance with good
utility practices and in conformity with the determinations of general policy
made by the Construction Committee constituted as provided in paragraph 2 of
this Agreement. As soon as practicable after entry into any contract,
modification or cancellation which effects any significant commitment or other
obligation of the parties hereto or after the making of filings with regulatory
agencies on behalf of other Companies or the met king of decisions involving
substantial policy, Power Company shall give notice thereof to each of the other
parties hereto and shall provide such copies or summaries as may be necessary
for the accounting and other records of the parties.




Paragraph 5. Books and Records. Books of account and records containing details
of the items cost applicable to the construction of the 1975 Unit and to its
operation and maintenance shall be kept by the Operating Company referred to in
Paragraph 9 and shall be open to examination





44




--------------------------------------------------------------------------------

at any time by the other Companies or their representatives. The Operating
Company shall furnish the Companies with summaries or counterparts of such books
of account and records as may be necessary to satisfy all applicable regulatory
requirements.




Paragraph 6. Expenditures. All expenditures in respect of the 1975 Unit shall be
accounted for in accordance with the Uniform System of Accounts prescribed by
the Federal Power Commission for Public Utilities and Licensees (Class A and B
Electric Utilities).




All expenditures (including, but not limited to, expenditures for a site, any
addition to a site, administration, labor, special training costs, payroll
taxes, employee benefits, maintenance, materials, research and development,
supplies and services), for the licensing, construction, operation, and
maintenance of the 1975 Unit and for renewals, replacements, additions and
retirements in respect thereof shall be shared by the Companies in proportion to
their Ownership Shares. Expenditures of Power Company incurred prior to or after
the date of this Agreement in connection with preliminary planning for the 1975
Unit shall be treated as expenditures on behalf of all of the Companies and the
other Companies shall reimburse Power Company for their respective ownership
proportions of the cost thereof. Expenditures of Power Company heretofore
incurred in acquiring a site shall be treated as expenditures on behalf of all
of the Companies, and the other Companies shall reimburse Power Company for
their respective Ownership proportions of the book cost thereof.




Interest charges on borrowed funds, income taxes, and property, business and
occupation and like taxes, of each Company shall be borne entirely by such
Company; and such items, as well as depreciation, amortization, and interest
charged to construction, shall not be deemed expenditures or purposes of this
Paragraph 6.




Paragraph 7. Funds. Whenever and so long as the Operating Company or a majority
of the Companies may so demand, the Companies shall maintain a joint account or
accounts (collectively, the "Joint Account") in a bank or banks approved by the
Operating Company, the title of which Joint Account shall be in the respective
Companies in proportion to their Ownership Shares. While so maintained and
unless otherwise agreed by the Companies, all construction and capital
expenditures, and all other expenditures referred to in the second subparagraph
of Paragraph 6, shall be paid out of the Joint Account.




From time to time the Operating Company may request the Companies to advance
such amount as is then needed for cash working capital for the plant project.
Within ten days thereafter, or from time to time as specified in such request,
the Companies, pro rata according to their respective Ownership Shares, shall
deposit the amount specified in such request. Such deposit shall be made in the
Joint Account, if such account is being maintained at the time for such purpose;
otherwise, such deposit shall be made to the credit of the Operating Company in
a bank designated by it.




As promptly as practicable after the end of each month, the Operating Company
shall send to each of the Companies a statement in reasonable detail of all
expenditures for such month and the amount of each Company's share thereof.








45




--------------------------------------------------------------------------------

The Operating Company shall cause to be drawn and to be delivered on behalf of
the Companies, from funds so provided, checks or drafts in payment of
expenditures. Funds so provided shall be disbursed in accordance with sound
accounting and disbursement procedures. All persons authorized to handle or
disburse funds from the Joint Account shall be bonded in favor of the Companies
as their respective interests may appear, for such amounts as the Construction
Committee may determine. The Operating Company accepts sole responsibility for
the handling or disbursement of funds deposited to its credit.




Paragraph 8. Default. During any period that a Company is in default in whole or
in part in performing any of its obligations under this Agreement, such Company
shall be obligated to pay any damages to the non-defaulting Companies resulting
from the default, and in case of a default in making any payment then required
under this Agreement, (a) such Company shall be entitled to no energy from the
1975 Unit during such period and (b) the non-defaulting Companies shall be
entitled to all of the energy from the 1975 Unit in proportion to their
Ownership Shares. No such default shall affect any Company's membership
interest, or any Company's obligations under Paragraphs 6 and 7.




Paragraph 9. Operation and Maintenance. The Companies shall establish an
Operating Committee for the purpose of establishing general policies for the
operation and maintenance of the 1975 Unit. All of the Companies shall be
represented on the Operating Committee and the voting power of the
representatives of each Company shall be in proportion to the Ownership Share of
such Company. The vote of the representatives of Companies having Ownership
Shares aggregating more than 50% shall be controlling on any question to be
determined by the Operating Committee. The Operating Committee shall meet at the
call of any member.




The 1975 Unit will be directly operated and maintained by the "Operating
Company" in accordance with good utility operating practices and the general
policies to be established by the Operating Committee, Power Company shall be
the Operating Company. It shall operate and maintain the 1975 Unit in the same
manner as if it were one of its own generating stations; utilizing its own
employees and supervisory personnel as required in the performance of this
Agreement, and any independent technical advisors which it may select, and
otherwise acting in all respects as though it were an independent contractor
engaged by the companies to be power and energy at the 1975 Unit, as economical
as possible, and delivery thereof to the connected 345 KV transmission system
for transmission to the companies, the Operating Company having sole
responsibility for the specific manner of attaining that result. During
operation conditions which the Operating Company in its sole judgement deems
abnormal, the Operating Company shall take such action as it deems appropriate
to safeguard equipment and to maintain service of the 1975 Unit.




In hiring additional employees for work at the 1975 Unit, the Operating Company
will give reasonable preference to qualified employees of the other two
Companies who express their desire to work at the 1975 Unit and have the consent
of their respective Companies to make an application.




Paragraph 10. Renewals, Replacements, Additions, and Retirements. Renewals and
replacements necessary for the operation of the 1975 Unit shall be made as
required by good utility operating practice. Renewals, replacements, additions,
and retirements (and related dispositions





46




--------------------------------------------------------------------------------

and sales) shall be affected by the Operating Company subject to the general
policies established by the Operating Committee. Retirements, sales and other
dispositions of the 1975 Unit property shall be affected only in a manner
consistent with the Companies' respective mortgage indentures, if any.




Paragraph 11. Title to Property. Title to all property, whether real, personal
or mixed and whether tangible or intangible and including without limitation
properly acquired for use or consumption in connection with its construction,
operation or maintenance, and all options or contract rights for the acquisition
of real property as the proposed site or as alternate sites for the 1975 Unit,
now owned or hereafter acquired or constructed for the purposes of the 1975
Unit, whether held at any time for from time to time in the name or names of one
or more of the Companies or of any nominee, agent or contractor of any one or
more of the Companies, shall at all times be in the Companies as tenants in
common with undivided interests in proportion to their Ownership Shares.
Construction, acquisitions and purchases shall be made in such manner that title
shall vest in accordance with the foregoing. All titles and interests of the
Companies as such tenants in common shall be subject from inception to the
provisions of Article VI of the Joint Power Supply Agreement of February 2,
1967. Any alternative property acquired but not necessary for the 1975 Unit
shall be disposed of in accordance with the direction by the Construction
Committee. Title to the proposed site now owned by Power Company shall be
expanded to include other companies upon reimbursement to Power Company of other
Companies' proportionate share of the site cost.




Paragraph 12. Mutual Confirmation of Title. In order further to confirm and
establish their intended ownership in accordance with their respective Ownership
Shares, each of the Companies hereby sells, assigns, and transfers to the other
Companies, as tenants in common, all legal, equitable or other interest in any
property referred to in Paragraph 11 whether now owned or hereafter acquired,
which it may at any time have in excess of its respective Ownership Share, in
each case in such proportions to each other Company so that the entire interest
of the Companies in such property shall be owned in the manner and in the
respective Ownership Shares herein provided.

 

Each of the Companies agrees that from time to time, upon request by either of
the other Companies, it will execute and deliver such further documents or
instruments of transfer or confirmation of titles as may in the opinion of
counsel for the requesting Company be necessity or advisable to legally
effectuate and carry out the intent and purpose of this Agreement.




Paragraph 13. Power and Energy. Subject to Paragraphs 8 and 9, each Company
shall at all times have full ownership of and available to it at the 1975 Unit
the portion of the generating capability of the 1975 Unit and the energy
associated therewith, corresponding to its Ownership Share. Each Company shall
keep the Operating Company informed as to the amount of power it requires to be
generated for it. Subject to its capability, operating conditions and necessary
or unavoidable outages, the 1975 Unit shall be operated so as to produce a
minimum output equal to the sum of the power requirements of the Companies
therefrom.




Paragraph 14. Waivers. Any waiver at any time by any Company of its rights with
respect to a default under this Agreement, or with respect to any other matter
arising in connection with this Agreement, shall not be deemed a waiver with
respect to any subsequent default or matter.





47




--------------------------------------------------------------------------------

Any delay, short of the statutory period of limitation, in asserting or
enforcing any right-under this Agreement, shall not be deemed a waiver of such
right.




Paragraph 15. Arbitration. It is mutually agreed between the Companies that all
disputes arising out of the performance of this Agreement which cannot be
mutually adjusted to or otherwise determined by vote as herein provided, shall
be referred promptly to a committee of arbitrators, consisting of one selected
by each of the Companies which is a party to such dispute, and one or two
additional arbitrators chosen by those thus selected (so that the Committee
shall not have an even number of members), and the decision of the majority of
said committee shall be final and conclusive and binding upon the parties to the
dispute. The cost of arbitration including the compensation of the arbitrators,
but not the direct expense of any Company presenting its contentions, shall be
assessed by the arbitrators against the respective parties to the dispute in
proportion to the extent to which the claims of each party shall be disallowed.




Paragraph 16. Term of Agreement. This Agreement shall continue in full force and
effect until December 31, 2011, and for such longer period as the Companies
shall by mutual agreement continue to operate the 1975 Unit. Termination of this
Agreement shall not terminate the provisions of Paragraph 15.




Paragraph 17. Amendments. This Agreement may be amended from time to time or
cancelled at any time, by an instrument or instruments in writing signed by all
of the Companies (or their successors or assigns).




Paragraph 18. Successors and Assigns. This Agreement shall inure to the benefit
of and bind the successors and assigns of the parties hereto, but it may be
assigned in whole or in part only in accordance with the provisions of Article
VI of the Joint Power Supply Agreement dated February 2, 1967.




Paragraph 19. Paramount Authority. This Agreement and all of its provisions
shall be subject to the paramount authority of the Public Service Commission of
Wisconsin and of any other governmental authority having jurisdiction of the
Companies or of the subject matter.




Paragraph 20. Representatives. Each Company, by written notice signed by an
executive officer delivered to each other Company, shall designate one
representative and alternate to receive notices and communications from another
Company or Companies with respect to the subject matter of this Agreement and to
deliver to the others, on behalf of such Company, notices, communications,
decisions and approvals concerning the subject matter of this Agreement. The
manner of making any decision by any Company or giving any approval by any
Company shall be determined by such Company for itself but any communication
received by any Company from a person designated by another Company pursuant to
the preceding sentence (unless such designation shall have been previously
revoked as provided in Paragraph 21) may be conclusively relied upon by the
recipient as having been authorized by said other company.




Paragraph 21. Change of Representatives. Any designation by a Company pursuant
to Paragraph 20 may be revoked by such Company by designating a substitute
representative or alternate by a written notice signed by an executive officer
and delivered to each of the other Companies.





48




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the parties has caused this Agreement to be duly
executed.




[ex10_5016.gif] [ex10_5016.gif]





49




--------------------------------------------------------------------------------

REGULATORY AGENCY AUTHORIZATION
(1975 Unit)




WISCONSIN PUBLIC SERVICE CORPORATION and MADISON GAS AND ELECTRIC COMPANY, each
of which is a Wisconsin corporation and a party to the Agreement for
Construction and Operation of Generating Plant ("1975 Unit") dated January 6,
1970, between them and WISCONSIN POWER AND LIGHT COMPANY, a Wisconsin
corporation, providing among other things for the licensing, acquisition,
construction and operation of the 1975 Unit referred to in said Agreement, for
the purpose of effectuating the intent and purpose of Paragraph 4 of said
Agreement, do each agree as follows:




1. Wisconsin Power and Light Company is hereby authorized, in the name of and as
agent for Wisconsin Public Service Corporation and in the name of and as agent
for Madison Gas and Electric Company, and also in its own behalf, in each case
in the following percentages of their respective Ownership Shares in the 1975
Unit:




 

%

Wisconsin Power and Light Company

39.3

Wisconsin Public Service Corporation

38.9

Madison Gas and Electric Company

21.8




(said three corporations being referred to collectively herein as the
"Companies"), to (a) execute and cause to be filed with the Federal Power
Commission, the Public Service Commission of Wisconsin, the Department of
Resource Development of the State of Wisconsin and any other public bodies
having jurisdiction, such applications as the Companies shall determine in
relation to the licensing, acquisition, construction or operation of the 1975
Unit; (b) execute and cause to be filed with said commissions, department or
bodies, any and all amendments or supplements to such applications; and (c) take
or cause to be taken all such further actions or proceedings as may in its
discretion as such agent and on its own behalf be deemed necessary or advisable
in all relationships with said commissions, department and bodies, including any
and all further filings with and presentations to said commissions, department
or bodies in connection with applications for construction and operating permits
and other licenses, participation in hearings and submission of reports and
other information and material to said commissions, department or bodies
pursuant to the terms of the construction or operating permits or other licenses
which may be granted and the rules and regulations of said commissions,
department or bodies.








50




--------------------------------------------------------------------------------




2. Each of said commissions, department and bodies with whom the agent may deal
purportedly as agent hereunder shall have no obligation to inquire into the
right or authority of such agent to so deal; and each of said commissions,
department and bodies may conclusively assume that such dealings are authorized
hereby, and that this agency authorization continues in full force and effect,
unless and until written notice of modification or cancellation of this agency
authorization shall have been received by such commission, department or body
from one or more of the Companies.




Dated January 6, 1970.

[ex10_5018.gif] [ex10_5018.gif]





51




--------------------------------------------------------------------------------




STATE OF WISCONSIN  )

             ) SS.

DANE COUNTY               )




Personally came before me this 6th day of January, A.D. 1970, F. D. Mackie, to
me known to be the President, and H. J. O'Leary, to be known to be the Secretary
of the above-named MADISON GAS AND ELECTRIC COMPANY, the corporation described
in and which executed the foregoing instrument, and to be known to be the
persons who as such officers executed the foregoing instrument in the name and
on behalf of said corporation, and acknowledged the same, and acknowledged that
the seal affixed to said instrument is the corporate seal of said corporation,
and that they signed, sealed and delivered said instrument in the name and on
behalf of said corporation by authority of its Board of Directors and said F. D.
Mackie and H. J. O'Leary then and there acknowledged said instrument to be the
free act and deed of said corporation by each of them voluntarily executed.




Given under my hand and notarial seal this 6th day of January, 1970.

[ex10_5020.gif] [ex10_5020.gif]

My Commission   is permanent  

(NOTARY SEAL)





52




--------------------------------------------------------------------------------




STATE OF WISCONSIN  )

             ) SS.

MILWAUKEE COUNTY  )




Personally came before me this 6th day of January, A.D. 1970, L. G. Roemer, to
be known to be the President, and C. A. McKenna, to me known to be the Secretary
of the above-named WISCONSIN PUBLIC SERVICE CORPORATION, the corporation
described in and which executed the foregoing instrument, and to me known to be
the persons who as such officers executed the foregoing instrument in the name
and behalf of said corporation, and acknowledged the same, and acknowledged that
the seal affixed to said instrument is the corporate seal of said corporation,
and that they signed, sealed and delivered said instrument in the name and on
behalf of said corporation by authority of its Board of Directors and said L. G.
Roemer and C. A. McKenna then and there acknowledged said instrument to be the
free act and deed of said corporation by each of them voluntarily executed.




Given under my hand and notarial seal this 6th day of January, 1970.

[ex10_5022.gif] [ex10_5022.gif]

My Commission Expires June 4, 1972

(NOTARY SEAL)





53




--------------------------------------------------------------------------------




CONTRACT AGENCY AUTHORIZATION
(1975 Unit)




WISCONSIN PUBLICC SERVICE CORPORATION and MADISON GAS AND ELECTRIC COMPANY, each
of which is a Wisconsin corporation and a party to the Agreement for
Construction and Operation of Generating Plant ("1975 Unit") dated January 6,
1970, between them and WISCONSIN POWER AND LIGHT COMPANY, a Wisconsin
corporation, providing among other things for the licensing, acquisition,
construction and operation of the 1975 Unit referred to in said agreement, for
the purpose of effectuating the intent and purpose of Paragraph 4 of said
Agreement, do each agree as follows:




1. Wisconsin Power and Light Company is hereby authorized, in the name of and as
agent for Wisconsin Public Service Corporation and in the name of and as agent
for Madison Gas and Electric Company, and also in its own behalf, in each case
in the following percentages of their respective Ownership Shares in the 1975
Unit:




 

%

Wisconsin Power and Light Company

39.3

Wisconsin Public Service Corporation

38.9

Madison Gas and Electric Company

21.8




(said three corporations being referred to collectively herein as the
"Companies'') to conduct negotiations for and to enter into all such contracts
(which may be purchase order contracts), and after such entry to modify or
cancel any such contracts, as it may deem necessary in order to carry out in
efficient and timely fashion the mutual obligations of the parties in respect to
(a) the acquisition, testing and preparation of the site or alternate sites for
said 1975 Unit, or of additions thereto, (b) the design and purchase of
materials, equipment and service for, and construction of, said 1975 Unit, and
(c) all insurance to insure work under construction against risks usually
insured against for such work.








54




--------------------------------------------------------------------------------

2. Delivery of a photocopy of this instrument to any person concerned, shall
have the same effect as, delivery of a signed counterpart thereof. No
contractor, supplier or other person with whom Wisconsin Power and Light Company
may deal purportedly as agent hereunder shall be under my obligation to inquire
into the right or authority of Wisconsin Power and Light Company to so deal; and
every such contractor, supplier or other person may conclusively assume that
such dealings are authorized hereby, and that this instrument has been duly
authorized by the representative parties hereto and continues in full force and
effect, provided that written notice of modification or cancellation of this
instrument shall not have been received by such contractor, supplier or other
person from one or more of the parties hereto.




Dated January 6, 1970.

[ex10_5024.gif] [ex10_5024.gif]





55




--------------------------------------------------------------------------------




STATE OF WISCONSIN  )


             ) SS.
MILWAUKEE COUNTY  )




Personally came before me this 6th day of January, A.D. 1970, L. G. Roemer, to
be known to be the President, and C. A. McKenna, to me known to be the Secretary
of the above-named WISCONSIN PUBLIC SERVICE CORPORATION, the corporation
described in and which executed the foregoing instrument, and to me known to be
the persons who as such officers executed the foregoing instrument in the name
and behalf of said corporation, and acknowledged the same, and acknowledged that
the seal affixed to said instrument is the corporate seal of said corporation,
and that they signed, sealed and delivered said instrument in the name and on
behalf of said corporation by authority of its Board of Directors and said L. G.
Roemer and C. A. McKenna then and there acknowledged said instrument to be the
free act and deed of said corporation by each of them voluntarily executed.




Given under my hand and notarial seal this 6th day of January, 1970.

[ex10_5026.gif] [ex10_5026.gif]

My Commission Expires June 4, 1972

(NOTARY SEAL)





56




--------------------------------------------------------------------------------




STATE OF WISCONSIN  )


             ) SS.
DANE COUNTY               )




Personally came before me this 6th day of January, A.D. 1970, F. D. Mackie, to
me known to be the President, and H. J. O'Leary, to be known to be the Secretary
of the above-named MADISON GAS AND ELECTRIC COMPANY, the corporation described
in and which executed the foregoing instrument, and to be known to be the
persons who as such officers executed the foregoing instrument in the name and
on behalf of said corporation, and acknowledged the same, and acknowledged that
the seal affixed to said instrument is the corporate seal of said corporation,
and that they signed, sealed and delivered said instrument in the name and on
behalf of said corporation by authority of its Board of Directors and said F. D.
Mackie and H. J. O'Leary then and there acknowledged said instrument to be the
free act and deed of said corporation by each of them voluntarily executed.




Given under my hand and notarial seal this 6th day of January, 1970.

[ex10_5028.gif] [ex10_5028.gif]

My Commission   is permanent  

(NOTARY SEAL)





57




--------------------------------------------------------------------------------




AGREEMENT




An Agreement dated as of August 30, 1972, between Wisconsin Public Service
Corporation, Wisconsin Power and Light Company and Madison Gas and Electric
Company constituting the basis for further amendments to be made to the Power
Pool Agreement dated March 11, 1968, and the Joint Power Supply Agreement dated
February2, 1967, such amendments to be prepared in accordance with the following
provisions:




1) Revised Energy and Capacity Charges of the Power Pool Agreement and Joint
Power Supply Agreement




a) In lieu of the present fixed 4 mills per KWH contract energy charge, there
shall be substituted a cost variable energy charge computed on February 1st of
each year and equal to 1.20 x total 3 Company fuel expense of FPC accounts 501
and 547 per net KWH generated for the previous calendar year exclusive of hydro,
nuclear and purchased power.




b) In place of the fixed $1.67 per Kilowatt-month participation capacity charge
substitute a cost variable capacity charge computed initially as $1.67 per
Kilowatt-month and adjusted when any fossil fuel steam unit addition (including
combined cycle units) begins commercial operation, to a value equal to $1.67 x
A/$126.79 where "A" is the total 3 Company coal, oil and gas fuel generation
investment per KW as of that date, including the latest available estimate of
the new fossil fuel unit addition, as well as leased fossil fuel generating
units. The investment shall be taken from FPC accounts 310 to 316 inclusive and
340 to 346 inclusive.




c) The revision 1) a) above shall also apply to the energy charge set forth in
Article I section 1.03 of the Joint Power Supply Agreement. The revision 1) b)
above shall not apply to the capacity charge set forth in Article I, Section
1.03 of the Joint Power Supply Agreement.

d) The Pool Coordinating Committee shall make appropriate and timely FPC filings
of the revised contracts containing the rate revision of 1) a) and 1) b) above
for said rate revisions to become effective October 1, 1973.




e) The feasibility of including nuclear plant costs in the rate calculations 1)
a) and 1) b) will be reviewed after experience with the Kewaunee Nuclear Plant.




f) An arbitration provision shall be added to the Power Pool. Agreement in the
same form as the one contained in the Joint Power Supply Agreement.




2) Ownership Allocation of the 1978 major generating Unit




The initial ownership allocation shall be as follows:

 

%

 

 

MW

Wisconsin Power and Light Company

39.3

 

 

207

Wisconsin Public Service Corporation

38.9

 

 

205

Madison Gas and Electric Company

21.8

 

 

115

 

100.0

 

 

527




It is anticipated that by May 31, 1973, the Wisconsin Pool participants will
have reviewed projected demands, capacity and reserves along with ownership
percentages of the 1978 Unit in an attempt to achieve their objective of
attaining equal balance of capacity ownership so as to minimize energy
transfers. This may result in a change of desired ownership percentages of the
1978 Unit and the composite % ownership of the Columbia Plant in the event the
1978 Unit is located there. Any change in ownerships shall be accomplished by
mutual agreement of all three participants or by mutual agreement of two
participants wishing to adjust their respective ownerships as between themselves
from the percentages above.




3) Transmission Line Responsibility




a) Wisconsin Public Service Corporation, in accordance with original agreement,
shall construct, own and maintain the Kewaunee to Oshkosh 345 KV line
(completed).




b) Wisconsin Power and Light Company, in accordance with original agreement,
shall construct, own and maintain the following:




345 KV Lines

1) Edgewater to South Fond du Lac (completed).

2) South Fond du Lac to Oshkosh (completed).

3) Rockdale to Illinois-Wisconsin state line near Beloit--to be in service on or
about 12/31/74 or as soon thereafter as practical.

138 KV Lines

4) Columbia to Portage Substation to be in service on or about 12/31/74 or as
soon thereafter as practical.

5) Columbia to Portage Substation - 2nd Circuit, to be in service by completion
date of the 1978 Unit (6/1/78) if located at Columbia.

6) Reconductor Portage to North Randolph by completion date of the 1978 Unit
(6/1/78) if located at Columbia.




c) Madison Gas and Electric Company shall construct, own and maintain the
following:




345 KV Lines

1) South Fond du Lac to North Madison substation (completed).

2) Columbia to Rockdale substation to be in service on or about 12/31/74 or as
soon thereafter as practical.

3) Columbia to North Madison sub to be in service on or about 12/31/74 or as
soon thereafter as practical.

4) Double circuit tap of South Fond du Lac - North Madison line to Columbia, to
be in service by completion date of the 1978 Unit (6/1/78) if located at
Columbia.

138 KV Lines

5) Columbia to North Madison to be in service on or about 12/31/74 or as soon
thereafter as practical.








59




--------------------------------------------------------------------------------

4) Substation Responsibility




a) Wisconsin Public Service Corporation shall construct, own and maintain the
Fitzgerald 345 KV substation near Oshkosh.




b) Wisconsin Power and Light Company shall construct, own and maintain the South
Fond du Lac 345 KV substation and the Rockdale 345 KV substation including the
step-down transformers at Rockdale needed to tie to the Wisconsin Power and
Light Company 138 KV sub. Wisconsin Power and Light Company shall install, own
and maintain one 200 MVA 345/138 KV transformer and all necessary oil circuit
breakers by 12/31/74 or as soon thereafter as practical and likewise, the second
200 MVA 345/138 KV transformer and all necessary oil circuit breakers by the
completion date of the 1978 Unit (6/1/78) if located at Columbia.




c) Wisconsin Power and Light Company shall construct, own and maintain the
entire 138 KV and 69 KV substations at the Columbia Plant.




d) Madison Gas and Electric Company shall construct, own and maintain the entire
North Madison substation, including two 200 MVA 345/138 transformers to be
installed by 12/31/74 or as soon thereafter as practical.




e) Wisconsin Public Service Corporation, Wisconsin Power and Light Company, and
Madison Gas and Electric Company shall construct, own and maintain the 345 KV
substation at the Columbia Plant jointly, on the following division:




Wisconsin Public Service Corporation

21.8%

Wisconsin Power and Light Company

21.0%

Madison Gas and Electric Company

57.2%

 

100.0%




The jointly owned Columbia Plant 345 KV Substation to which the above ownership
% applies includes two 590 MVA step-up transformers, all 345 KV OCB terminals,
two 200 W/A 345/138 KV transformers, and all associated relaying, buss,
insulators, disconnect switches, cables, miscellaneous equipment, structures and
land.

This ownership will be adjusted to reflect any change in ownership of the
Columbia Plant resulting from the provisions of 2) above as applied to the two
590 MVA step-up transformers and two 345 KV OCB terminals.




5) Changes in Ownership Allocation




Promptly, on final determination of ownership allocation of the composite
Columbia Plant and 345 KV Substation, the investments, commitment obligations,
and titles will be adjusted between the parties.








60




--------------------------------------------------------------------------------

6) Agency Authorization




The Construction and Operation Agreement, Regulatory Authorization and Contract
Agency Authorization of the other two companies to Wisconsin Power and Light
Company for the 1975 Unit, all dated January 6, 1970, are hereby extended and
enlarged to cover the 1978 Unit as well, and Wisconsin Power and Light Company
is hereby granted the same authority with respect to the 1978 Unit and the
jointly owned substation of Section 4 (e) to enter into purchase order contracts
and to do all other acts as is provided for in said agreements. This
authorization shall take effect immediately and shall continue unless and until
a site is chosen outside of the service area of the agent company.




7) Location Elsewhere Than Columbia




If the 1978 Unit is located elsewhere than at Columbia, this agreement shall
remain in full force and effect except as follows:




a) If the site chosen is within the service area of Wisconsin Public Service
Corporation, the ownership allocation of the 1978 Unit attributable to Wisconsin
Public Service Corporation and Wisconsin Power and Light Company will be
reviewed.




b) Sections 3 and 4 of this Agreement relating to transmission lines and
substation responsibility will be equitably revised to recognize the resulting
changes in transmission line and substation investment responsibilities.




c) If the site chosen is within the service area of Wisconsin Public Service
Corporation, said company will then become the agent and the other two companies
will then execute agency authorizations to said company.




[ex10_5030.gif] [ex10_5030.gif] 





61




--------------------------------------------------------------------------------




REGULATORY AGENCY AUTHORIZATION
(1978 Units)




WISCONSIN PUBLIC SERVICE CORPORATION, WISCONSIN POWER AND LIGHT COMPANY and
MADISON GAS AND ELECTRIC COMPANY (collectively "the Companies"), each of which
is a Wisconsin corporation and a party to the Agreement dated as of August 30,
1972, providing for the construction and operation of a jointly owned generating
plant or unit ("1978 Unit") and the Columbia Plant 345 KV Substation (hereafter
collectively called the "1978 Units") by WISCONSIN POWER AND LIGHT COMPANY, a
Wisconsin corporation, requiring, among other things, the licensing,
acquisition, construction and operation of the 1978 Units referred to in said
Agreement, for the purpose of effectuating the intent and purpose of Paragraphs
2 and 4e of said Agreement, do each agree as follows:




1. Wisconsin Power and Light Company is hereby authorized, in the name of and as
agent for Wisconsin Public Service Corporation and in the name of and as agent
for Madison Gas and Electric Company, and also in its own behalf, in each case
in the following percentages of their respective Ownership Shares, in the 1978
Unit, as follows:




Wisconsin Power and Light Company

39.3%

Wisconsin Public Service Corporation

38.9%

Madison Gas and Electric Company

21.8%

TOTAL

100.0%


and, in the Columbia Plant 345 KV Substation as follows:

Madison Gas and Electric Company

57.2%

Wisconsin Public Service Corporation

21.8%

Wisconsin Power and Light Company

21.0%

TOTAL

100.0%




in each case, subject to percentage adjustments between the Companies by mutual
agreement of the Companies or by an agreement by two of the Companies which
agree to adjust their respective ownerships between themselves, to (a) execute
and cause to be filed with the Federal Power Commission, the Public Service
Commission of Wisconsin, the Department of Natural Resources of the State of
Wisconsin and any other public bodies having jurisdiction (the "Agencies"), such
applications as the Companies shall determine in relation to the licensing,
acquisition, construction or operation of the 1978 Units; (b) execute and cause
to be filed with said Agencies any and all amendments or supplements to such
applications; and (c) take or cause to be taken all such further actions or
proceedings as may in its discretion as such agent and on its own behalf be
deemed necessary or advisable in all relationships with said Agencies, including
any and all further filings with and presentations to said Agencies in
connection with applications for construction and operating permits and other
licenses, participation in hearings and submission of reports and other
information and material to said Agencies pursuant to the terms of the
construction or operating permits or other licenses which may be granted and the
rules and regulations of said Agencies.




2. Each of said Agencies with whom the agent may deal as agent hereunder shall
have no obligation to inquire into the right or authority of such agent to so
deal; and each of said





62




--------------------------------------------------------------------------------

Agencies may conclusively assume that such dealings are authorized hereby, and
that this agency authorization continues in full force and effect, unless and
until written notice of modification or cancellation of this agency
authorization shall have been received by said Agencies from one or more of the
Companies.




Dated as of August 30, 1972.




[ex10_5032.gif] [ex10_5032.gif] 

STATE OF WISCONSIN  )
                                        ) SS.
COUNTY OF BROWN    )




Personally came before me this 21st day of December, 1972, Paul D. Ziemer, to me
known to be the President, and J. H. Liethen, to me known to be the Secretary of
the above-named Wisconsin Public Service Corporation, the corporation described
in and which executed the foregoing instrument, and to me known to be the
persons who as such officers executed the foregoing instrument in the name and
on behalf of said corporation, and acknowledged the same, and acknowledged that
the seal affixed to said instrument is the corporate seal of said corporation,
and that they signed, sealed and delivered said instrument in the name and on
behalf of said corporation by authority of its Board of Directors and said Paul
D. Ziemer and J. H. Liethen then and there acknowledged said instrument to be
the free act and deed of said corporation by each of them voluntarily executed.








63




--------------------------------------------------------------------------------

Given under my hand and notarial seal this 21st day of December, 1972.

[ex10_5034.gif] [ex10_5034.gif]




(NOTARIAL SEAL)

STATE OF WISCONSIN  )
                                        ) SS.
COUNTY OF DANE         )




Personally came before me this 20th day of December, 1972, Frederick D. Mackie,
to me known to be the President, and Leo E. Brodzeller, to me known to be the
Secretary of the above-named Madison Gas and Electric Company, the corporation
described in and which executed the foregoing instrument, and to me known to be
the persons who as such officers executed the foregoing instrument in the name
and on behalf of said corporation, and acknowledged the same, and acknowledged
that the seal affixed to said instrument is the corporate seal of said
corporation, and that they signed, sealed and delivered said instrument in the
name and on behalf of said corporation by authority of its Board of Directors
and said Frederick D. Mackie and Leo E. Brodzeller then and these acknowledged
said instrument to be the free act and deed of said corporation by each of them
voluntarily executed.




Given under my hand and notarial seal of this 20th day of December, 1972.

[ex10_5036.gif] [ex10_5036.gif]

(NOTARIAL SEAL)

STATE OF WISCONSIN  )
                                         ) SS.
COUNTY OF DANE         )








64




--------------------------------------------------------------------------------

Personally came before me this of this 20th day of December, 1972, James R.
Underkofler, to me known to be the President, and Homer J. Vick, to me known to
be the Secretary of the above-named Wisconsin Power and Light Company, the
corporation described in and which executed the foregoing instrument, and to me
known to be the persons who as such officers executed the foregoing instrument
in the name and on behalf of said corporation, and acknowledge the same, and
acknowledged that the seal affixed to said instrument is the corporate seal of
said corporation, and that they signed, sealed and delivered said instrument in
the name and on behalf of said corporation by authority of its Board of
Directors and said James R. Underkofler and Homer J. Vick then and there
acknowledged said instrument to be the free act and deed of said corporation by
each of them voluntarily executed.




Given under my hand and notarial seal this 20th day of December, 1972.

[ex10_5038.gif] [ex10_5038.gif]

(NOTARIAL SEAL)





65




--------------------------------------------------------------------------------




CONTRACT AGENCY AUTHORIZATION
(1978 Units)




WISCONSIN PUBLIC SERVICE CORPORATION and MADISON GAS AND ELECTRIC COMPANY, and
WISCONSIN POWER AND LIGHT COMPANY, each of which is a Wisconsin corporation
(collectively, the Companies), each desiring to establish a procedure to permit
the construction of a steam-turbine generating unit ("1978 Unit") and substation
(Columbia Plant 345 KV Substation) hereafter collectively called the "1978
Units" to be jointly owned and operated by the Companies pursuant to an
Agreement dated as of August 30, 1972, relating to the 1978 Units, and for the
purpose of effectuating the intent and purpose of paragraphs 2 and 4e of said
Agreement, do each agree as follows:




1. Wisconsin Power and Light Company (the Power Company) is hereby authorized,
in the name of and as agent for Wisconsin Public Service Corporation and in the
name of and as agent for Madison Gas and Electric Company, and also in its own
behalf, in each case in the percentages of their respective Ownership Shares (as
defined in paragraph 2, below) in the 1978 Units, to conduct negotiations for
and to enter into all such contracts (which may be purchase order contracts),
and after such entry to modify or cancel any such contracts, as it may deem
necessary in order to carry out in officiant and timely fashion (A) the
construction of the 1978 Units, including the design and purchase of materials,
equipment and service for said 1978 Units, and (b) all insurance to insure work
under construction against risks usually insured against for such work.




2. The 1978 Units shall be owned by the Companies, as tenants in common, with
undivided ownership interests and obligations as follows:




1978 Unit

Wisconsin Power and Light Company

39.3%

Wisconsin Public Service Corporation

38.9%

Madison Gas and Electric Company

21.8%

TOTAL

100.0%


Columbia Plant 345 KV Substation

Madison Gas and Electric Company

57.2%

Wisconsin Public Service Corporation

21.8%

Wisconsin Power and Light Company

21.0%

TOTAL

100.0%




subject to percentage adjustments between the Companies by the mutual agreement
of the Companies or by agreement of two of the Companies which agree to adjust
their respective ownerships between themselves (herein, being referred to as
their Ownership Shares).




3. Any contract entered into by Power Company as agent for the Companies shall
provide, among other things, that the performance of the contract shall be for
the account of, and the charges therefor shall be billed to, and paid by the
Companies in proportion to their respective Ownership Shares and that the
invoices for such billing (contractor's invoice or invoices) shall be submitted
in the names of the Companies, in care of Power Company.





66




--------------------------------------------------------------------------------

4. Delivery of a photocopy of this instrument to any person concerned shall have
the same effect as delivery of a signed counterpart thereof. No contractor,
supplier or other person with whom Power Company may deal purportedly as agent
hereunder shall be under any obligation to inquire into the right or authority
of Power Company to so deal; and every such contractor, supplier or other person
may conclusively assume that such dealings are authorized hereby, and that this
instrument has been duly authorized by the respective parties hereto and
continues in full force and effect, provided that written notice of modification
or cancellation of this instrument shall not have been received by such
contractor, supplier or other person from one or more of the parties hereto.




Dated as of August 30, 1972.

[ex10_5040.gif] [ex10_5040.gif]




[ex10_5042.gif] [ex10_5042.gif]

STATE OF WISCONSIN  )
                                         ) SS.
COUNTY OF BROWN    )




On this 21st day of December, 1972, before me, the undersigned, personally
appeared Paul D. Ziemer and J. H. Liethen to me personally known, who being by
me duly sworn, did say that they are respectively the President and Secretary of
Wisconsin Public Service Corporation, a Wisconsin corporation; and that they, as
such officers, being authorized so to do, executed the foregoing instrument for
the purposes therein contained, by signing the name of the corporation by
themselves as such officers.








67




--------------------------------------------------------------------------------

IN WITNESS WHEREOF I have hereunto set my hand and official seal.

[ex10_5044.gif] [ex10_5044.gif]

(NOTARIAL SEAL)

STATE OF WISCONSIN  )
                                         ) SS.
COUNTY OF DANE        )




On this 21st day of December, 1972, before me, the undersigned, personally
appeared Frederick D. Mackie and Leo E. Brodzeller to be personally known, who
being by me duly sworn, did say that they are respectively the President and
Secretary of Madison Gas and Electric Company, a Wisconsin corporation; and that
they, as such officers, being authorized so to do, executed the foregoing
instrument for the purposes therein contained, by signing the name of the
corporation by themselves as such officers.

IN WITNESS WHEREOF, I have hereunto set my hand and official seal.

 

[ex10_5046.gif] [ex10_5046.gif]

STATE OF WISCONSIN  )
                                         ) SS.
COUNTY OF DANE          )




On this 20th day of December, 1972, before me, the undersigned, personally
appeared James R. Underkofler and Homer J. Vick to me personally known, who by
me duly sworn, did say that they are respectively the President and Secretary of
Wisconsin Power and Light Company, a Wisconsin corporation; and that they, as
such officers, being authorized so to do, executed the foregoing instrument for
the purposes therein contained, by signing the name of the corporation by
themselves as such officers.




IN WITNESS WHEREOF, I have hereunto set my hand and official seal.

[ex10_5048.gif] [ex10_5048.gif]





68




--------------------------------------------------------------------------------




AGREEMENT FOR CONSTRUCTION AND OPERATION
OF COLUMBIA GENERATING PLANT

Wisconsin Power and Light Company,

Wisconsin Public Service Corporation, and

Madison Gas and Electric Company




THIS AGREEMENT is made and entered into this 26th day of July, 1973, by and
between Wisconsin Power and Light Company, Wisconsin corporation (hereinafter
called "Power Company"), Wisconsin Public Service Corporation, a Wisconsin
corporation (hereinafter called "Service Company"), and Madison Gas and Electric
Company, a Wisconsin corporation (hereinafter called "Electric Company"), the
parties collectively being hereinafter called the "Companies",




WITNESSETH, that:




WHEREAS, each of the Companies is a party to the Agreement for Construction and
Operation of Generating Plant dated January 6, 1970, providing for the planning,
construction, and operation of a major generating plant or unit, therein
referred to as the ''1975 Unit" to be owned by the Companies as tenants in
common with individual ownership interests mutually agreed to by all of the
Companies, and




WHEREAS, the Companies have established that a second unit, hereinafter referred
to as the "1978 Unit'', shall be constructed at the same site and adjacent to,
the "1975 Unit'', the combination of which as exists from time to time is
hereinafter referred to as the Columbia Plant, and shall be owned by the
Companies as tenants in common with individual ownership interests mutually
agreed to by all of the Companies, and




WHEREAS, the Companies have established that a 345 KV Substation for both the
1975 and 1978 Units shall be constructed at the same site and shall be owned by
the Companies as tenants in common, with individual ownership interests mutually
agreed to by all of the Companies, and




WHEREAS, the Companies have established the ownership percentages of the
Columbia Plant and the associated 345 KV Columbia Plant Substation, as well as
the characteristics of the 1978 Unit, and the approximate ownership percentages
of the 1978 Unit in order to achieve the desired ownership percentages in the
total completed plant, and

NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein set forth, the parties agree as follows:




Paragraph 1. Ownership Shares. The Companies hereby provide for the acquisition
of a site and the construction and operation of a fossil fuel fired plant and
associated 345 KV Substation, consisting of a 1975 Unit and a 1978 Unit, each of
approximately 527,000 KW name-plate capacity to be located near Portage,
Wisconsin, all to be owned by the Companies as tenants in common with undivided
ownership interest as follows (in this Agreement referred to as their respective
"Ownership Shares"):








69




--------------------------------------------------------------------------------

(a) The Ownership Shares of the 1975 Unit shall be:




Wisconsin Power and Light Company

39.3%

Wisconsin Public Service Corporation

38.9%

Madison Gas and Electric Company

21.8%




all as provided in the Agreement for Construction and Operation of Generating
Plant dated January 6, 1970.




(b) The Ownership Share of the Columbia Plant (the 1975 and 1978 Units) shall
be:




Wisconsin Power and Light Company

46.2%

Wisconsin Public Service Corporation

31.8%

Madison Gas and Electric Company

22.0%




(c) The approximate Ownership Shares of the 1978 Unit to attain the above
Columbia Plant Ownership Shares are:




Wisconsin Power and Light Company

53.6%

Wisconsin Public Service Corporation

24.2%

Madison Gas and Electric Company

22.2%




(d) The Ownership Share of the 345 KV Columbia Plant substation shall at all
times be:




Wisconsin Power and Light Company

24.4%

Wisconsin Public Service Corporation

18.3%

Madison Gas and Electric Company

57.3%




Paragraph 2. Construction Committee. Construction of the Columbia Plant and 345
KV Substation shall be carried out by the Companies under the direct supervision
and direction of Power Company and under the general policy supervision and
direction of a Construction Committee to be established by the Companies. All of
the Companies shall be represented on the Construction Committee and the voting
power of the representatives of each Company shall be in proportion to the
Ownership Share of such Company of the Columbia Plant as provided in Paragraph
1(b) above. The vote of the representatives of Companies having Ownership Shares
aggregating more than 50% shall be controlling on any question to be determined
by the Construction Committee. The Companies and their representatives on the
Construction Committee shall use their best efforts toward the end that the 1975
Unit will be completed, and commercial operation commenced, on or about March 1,
1975, and the 1978 Unit will be completed, and commercial operation commenced,
on or about June 1, 1978.




Paragraph 3. Scope of Project. The Columbia Plant and 345 KV Substation to be so
owned in common shall consist of the site and all property of the character of
electric plant, as defined in the Uniform System of Accounts referred to in
Paragraph 6 hereof, which shall be included in the general or detailed 1975 and
1978 Units and site plans approved from time to time by the Construction
Committee, including cooling lake and cooling tower facilities and any off-site
railroad lines or unit train facilities approved by the Committee in connection
with the project. The





70




--------------------------------------------------------------------------------

345 KV Columbia Plant Substation facilities shall include equipment needed for
the 1975 and 1978 Units, consisting of two 590 MVA step-up transformers, all 345
KV circuit breaker terminals, two 200 MVA 345/138 KV transformers, and all
associated relaying, bus, insulators, disconnect switches, cables, miscellaneous
equipment, structures and land.




Paragraph 4. Contracts and Agency Authorization. The Companies shall, with
reasonable expedition, enter into or authorize the entry on their behalf into
contracts (which may be purchase order contracts) providing for (a) the purchase
or acquisition of a site or an addition to a site, materials, equipment and
service for, and construction of, the Columbia Plant and 345 KV Substation, and
(b) insurance to insure all work under construction against risks usually
insured against for such work. Each such contract shall provide, among other
things, that the performance of the contract shall be for the account of, and
the charges therefor shall be billed to, and paid by the Companies in proportion
to their respective Ownership Shares and that the invoices for such billing
(Contractor's Invoice or Invoices) shall be submitted in the names of the
Companies, in the care of Power Company.




The Companies agree that Power Company shall be authorized as agent for the
Companies to negotiate and execute any and all such contracts and also to apply
for and conduct such regulatory proceedings and make such filings as may be
required in connection with the construction or operation of the Columbia Plant
and 345 KV Substation; and the Companies shall execute such separate agency
authorizations as may be convenient to evidence such authority.




Power Company undertakes and agrees that all contracts made and all other
actions by it as such agent will be made and done in accordance with good
utility practices and in conformity with the determinations of general policy
made by the Construction Committee constituted as provided in Paragraph 2 of
this Agreement. As soon as practicable after entry into any contract,
modification or cancellation which affects any significant commitment or other
obligation of the parties hereto or after the making of filings with regulatory
agencies on behalf of other Companies or the making of decisions involving
substantial policy, Power Company shall give notice thereof to each of the other
parties hereto and shall provide such copies or summaries as may be necessary
for the accounting and other records of the parties.




The contract and regulatory agency agreements for the 1978 Unit dated August 30,
1972 are hereby amended, with respect to ownership shares, to conform to the
ownership shares stated in 1(c) and 1(d) above.




Paragraph 5. Books and Records. Books of account and records containing details
of the items of cost applicable to the construction of the Columbia Plant and
345 KV Substation and to its operation and maintenance shall be kept by the
Operating Company referred to in Paragraph 9 and shall be open to examination at
any time by the other Companies or their representatives. The Operating Company
shall furnish the Companies with summaries or counterparts of such books of
account and records as may be necessary to satisfy all applicable regulatory
requirements.




Paragraph 6. Expenditures. All expenditures in respect of the Columbia Plant and
345 KV Substation shall be accounted for in accordance with the Uniform System
of Accounts prescribed by the Federal Power Commission for Public Utilities and
Licensees (Class A and B Electric Utilities).





71




--------------------------------------------------------------------------------

All expenditures (including, but not limited to, expenditures for a site, any
addition to a site, administration, labor, special training costs, payroll
taxes, employee benefits, maintenance, materials, research and development,
supplies and service), for the licensing, construction, operation, and
maintenance of the Columbia Plant and 345 KV Substation and for renewals,
replacements, additions and retirements in respect thereof shall be shared by
the Companies in proportion to their Ownership Shares. Expenditures of Power
Company incurred prior to or after the date of this Agreement in connection with
preliminary planning for the Columbia Plant and 345 KV Substation shall be
treated as expenditures on behalf of all the Companies and the other Companies
shall reimburse Power Company for their respective ownership proportions of the
cost thereof. Expenditures of Power Company heretofore incurred in acquiring a
site shall be treated as expenditures on behalf of all of the Companies, and the
other Companies shall reimburse Power Company for their respective ownership
proportions of the book cost thereof.




Interest charges on borrowed funds, income taxes, and property, business and
occupation and like taxes, of each Company shall be borne entirely by such
Company; and such items, as well as depreciation, amortization, and interest
charged to construction, shall not be deemed expenditures for purposes of this
Paragraph 6.




Paragraph 7. Funds. Whenever and so long as the Operating Company or a majority
of the Companies may so demand, the Companies shall maintain a separate joint
account or accounts for the Columbia Plant and 345 KV Substation (collectively,
the "Joint Account") in a bank or banks approved by the Operating Company, the
title of which Joint Account shall be in the respective Companies in proportion
to their Ownership Shares. While so maintained and unless otherwise agreed by
the Companies, all construction and capital expenditures, and all other
expenditures referred to in the second subparagraph of Paragraph 6, shall be
paid out of the Joint Account.




From time to time the Operating Company may request the Companies to advance
such amount as is then needed for cash working capital for the Columbia Plant
and 345 KV Substation project. Within ten days thereafter, or from time to time
as specified in such request, the Companies, pro rata according to their
respective Ownership Shares, shall deposit the amount specified in such request.
Such deposit shall be made in the Joint Account, if such accounts are being
maintained at the time for such purpose; otherwise, such deposit shall be made
to the credit of the Operating Company in a bank designated by it.




As promptly as practicable after the end of each month, the Operating Company
shall send to each of the Companies a statement in reasonable detail of all
expenditures for such month and the amount of each Company's share thereof.




The Operating Company shall cause to be drawn and to be delivered on behalf of
the Companies, from funds so provided, checks or drafts in payment of
expenditures. Funds so provided shall be disbursed in accordance with sound
accounting and disbursement procedures. All persons authorized to handle or
disburse funds from the Joint Account shall be bonded in favor of the Companies
as their respective interests may appear, for such amounts as the Construction
Committee may determine. The Operating Company accepts sole responsibility for
the handling or disbursement of funds deposited to its credit.





72




--------------------------------------------------------------------------------

Paragraph 8. Default. During any period that a Company is in default in whole or
in part in performing any of its obligations under this Agreement, such Company
shall be obligated to pay any damages to the non-defaulting Companies resulting
from the default, and in case of a default in making any payment then required
under this Agreement, (a) such Company shall be entitled to no energy from the
1975 and/or 1978 Units during such period, and (b) the non-defaulting Companies
shall be entitled to all of the energy 1 from the 1975 and/or 1978 Units in
proportion to their Ownership Shares. No such default shall affect any Company's
ownership interest, or any Company's obligations under Paragraphs 6 and 7.




Paragraph 9. Operation and Maintenance. The Companies shall establish an
Operating Committee for the purpose of establishing general policies for the
operation and maintenance of the Columbia Plant and 345 KV Substation. All of
the Companies shall be represented on the Operating Committee and the voting
power of the representatives of each Company shall be in proportion to the
Ownership Share of such Company of the Columbia Plant as set forth in Paragraph
1(b). The vote of the representatives of Companies having Ownership Shares
aggregating more than 50% shall be controlling on any question to be determined
by the Operating Committee. The Operating Committee shall meet at the call of
any member.




From the date of commercial operation of the 1975 unit until the date of
commercial operation of the 1978 unit capacity, energy and operation and
maintenance expenses of the 1975 Unit and 345 KV Substation shall be shared by
the Companies in proportion to their respective Ownership Shares specified in
Paragraphs 1(a) and 1(d) above. Beginning on the date of commercial operation of
the 1978 Unit and continuing thereafter, the capacity, energy and operation and
maintenance expenses of the Columbia Plant and 345 KV Substation shall be shared
by the Companies in proportion to their respective ownership shares specified in
Paragraphs 1(b) and 1(d) above. As referred to herein, operation and maintenance
expenses shall include administration and general expenses and fixed charges on
general investments allocable.




In the event the use of its capacity of the Columbia Plant by a Company should
result in an energy take less than its ownership share, the fuel expense
chargeable to said Company shall be adjusted accordingly.




The Columbia Plant and 345 KV Substation will be directly operated and
maintained by the "Operating Company" in accordance with good utility operating
practices and the general policies to be established by the Operating Committee.
Power Company shall be the Operating Company. It shall operate and maintain the
Columbia Plant and 345 KV Substation in the same manner as if they were one of
its own generating station and substation, utilizing its own employees and
supervisory personnel as required in the performance of this Agreement, and any
independent technical advisors which it may select, and otherwise acting in all
respects as though it were an independent contractor engaged by the Companies to
be responsible for the result to be attained; i.e. generation of power and
energy at the Columbia Plant, as economically as possible, and delivery thereof
to the connected 345 KV transmission system for transmission to the Companies,
the Operating Company having sole responsibility for the specific manner of
attaining that result. During operation conditions which the Operating Company,
in its sole judgment, deems abnormal, the Operating Company shall take such
action as it deems appropriate to safeguard equipment and to maintain service of
the Columbia Plant and 345 KV Substation.





73




--------------------------------------------------------------------------------

In hiring additional employees for work at the Columbia Plant, the Operating
Company will give reasonable preference to qualified employees of the other two
Companies who express their desire to work at the Columbia Plant and have the
consent of their respective Companies to make an application.




Paragraph 10. Renewals, Replacements, Additions and Retirements. Renewals and
replacements necessary for the operation of the Columbia Plant and 345 KV
Substation shall be made as required by good utility operating practice.
Renewals, replacements, additions and retirements (and related dispositions and
sales) shall be affected by the Operating Company subject to the general
policies established by the Operating Committee. Retirements, sales and other
dispositions of the Columbia Plant and 345 KV Substation property shall be
affected only in a manner consistent with the Companies' respective mortgage
indentures, if any.




Paragraph 11. Title to Property. Title to all property, whether real, personal
or mixed, and whether tangible or intangible, and including without limitation
property acquired for use or consumption in connection with its construction,
operation or maintenance, and all options or contract rights for the acquisition
of real property as the proposed site or an alternate site for the Columbia
Plant and 345 KV Substation now owned or hereafter acquired or constructed for
the purposes of the Columbia Plant and 345 KV Substation, whether held at any
time or from time to time in the name or names of one or more of the Companies
or of any nominee, agent or contractor of any one or more of the Companies,
shall at all times be in the Companies as tenants in common with undivided
interests in proportion to their Ownership Shares. Construction, acquisitions
and purchases shall be made in such manner that title shall vest in accordance
with the foregoing. All titles and interests of the Companies as such tenants in
common shall be subject from inception to the provisions of Article VI of the
Joint Power Supply Agreement of February 2, 1967. Any alternative property
acquired but not necessary for the Columbia Plant and 345 KV Substation shall be
disposed of in accordance with the direction by the Construction Committee.
Title to the proposed site now owned by Power Company shall be expanded to
include other Companies upon reimbursement to Power Company of other Companies'
proportionate share of the site cost.




Paragraph 12. Mutual Confirmation of Title. In order further to confirm and
establish their intended ownership in accordance with their respective Ownership
Shares, each of the Companies hereby sells, assigns, and transfers to the other
Companies, as tenants in common, all legal, equitable or other interest in any
property referred to in Paragraph 11, whether now owned or hereafter acquired,
which it may at any time have in excess of its respective Ownership Share, in
each case in such proportions to each other Company so that the entire interest
of the Companies in such property shall be owned in the manner and in the
respective Ownership Shares herein provided.




Each of the Companies agrees that from time to time, upon request by either of
the other Companies, it will execute and deliver such further documents or
instruments of transfer or confirmation of titles as may, in the opinion of
counsel for the requesting Company, be necessary or advisable to legally
effectuate and carry out the intent and purpose of this Agreement.




Paragraph 13. Power and Energy. Subject to Paragraphs 8 and 9, each Company,
from the date of commercial operation of the 1975 Unit until the date of
commercial operation of the 1978 Unit, shall at all times have full ownership of
and available to it at the 1975 Unit the portion of





74




--------------------------------------------------------------------------------

the generating capability of the 1975 Unit and the energy associated therewith,
corresponding to its ownership share as specified in Paragraph 1(a) above.




Subject to Paragraphs 8 and 9, each Company, from the date of commercial
operation of the 1978 Unit and thereafter, shall at all times have full
ownership of and available to it at the Columbia Plant the portion of the
generating capability of the Columbia Plant corresponding to its Ownership Share
as specified in Paragraph l(b) above.




Each Company shall keep the Operating Company informed as to the amount of power
it requires to be generated for it. Subject to its capability, operating
conditions and necessary or unavoidable outages, the 1975 and 1978 Units shall
be operated so as to produce a minimum output equal to the sum of the power
requirements of the Companies therefrom.




Paragraph 14. Waivers. Any waiver at any time by any Company of its rights with
respect to a default under this Agreement, or with respect to any other matter
arising in connection with this Agreement, shall not be deemed a waiver with
respect to any subsequent default or matter. Any delay, short of the statutory
period of limitation, in asserting or enforcing any right under this Agreement,
shall not be deemed a waiver of such right.




Paragraph 15. Arbitration. It is mutually agreed between the Companies that all
disputes arising out of the performance of this Agreement which cannot be
mutually adjusted or otherwise determined by vote as herein provided, shall be
referred promptly to a committee of arbitrators, consisting of one selected by
each of the Companies which is a party to such dispute, and one or two
additional arbitrators chosen by those thus selected (so that the committee
shall not have an even number of members), and the decision of the majority of
said committee shall be final and conclusive and binding upon the parties to the
dispute. The cost of arbitration, including the compensation of the arbitrators,
but not the direct expense of any Company in presenting its contentions, shall
be assessed by the arbitrators against the respective parties to the dispute in
proportion to the extent to which the claims of each party shall be disallowed.




Paragraph 16. Term of Agreement. This Agreement shall continue in full force and
effect until December 31, 2014, and for such longer period as the Companies
shall, by mutual agreement, continue to operate either of the 1975 and 1978
Units. Termination of this Agreement shall not terminate the provisions of
Paragraph 15.




Paragraph 17. Amendments. This Agreement may be amended from time to time, by an
instrument or cancelled at any time, by an instrument or instruments in writing
signed by all of the Companies (or their successors or assigns).




Paragraph 18. Successors and Assigns. This Agreement shall inure to the benefit
of and bind the successors and assigns of the parties hereto, but it may be
assigned in whole or in part only in accordance with the provisions of Article
VI of the Joint Power Supply Agreement dated February 2, 1967.




Paragraph 19. Paramount Authority. This Agreement, and all of its provisions,
shall be subject to the paramount authority of the Public Service Commission of
Wisconsin and of any other governmental authority having jurisdiction of the
Companies or of the subject matter.





75




--------------------------------------------------------------------------------

Paragraph 20. Representatives. Each Company, by written notice signed by an
executive officer delivered to each other Company, shall designate one
representative and alternate to receive notices and communications from another
Company or Companies with respect to the subject matter of this Agreement and to
deliver to the others, or behalf of such Company, notices, communications,
decisions and approvals concerning the subject matter of this Agreement. The
manner of making any decision by any Company or giving any approval by any
Company shall be determined by such Company for itself but any communication
received by any Company from a person designated by another Company pursuant to
the preceding sentence (unless such designation shall have been previously
revoked as provided in Paragraph 21) may be conclusively relied upon by the
recipient as having been authorized by said other Company.




Paragraph 21. Change of Representatives. Any designation by a Company pursuant
to Paragraph 20 may be revoked by such Company by designating a substitute
representative or alternate by a written notice signed by an executive officer
and delivered to each of the other Companies.





76


